UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35032 PARK STERLING CORPORATION (Exact name of registrant as specified in its charter) North Carolina 27-4107242 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1043 E. Morehead Street, Suite 201 Charlotte, North Carolina (Address of principal executive offices) (Zip Code) (704) 716-2134 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated Filer ☒ Non-accelerated filer ☐ Smaller reporting company☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ As of November 8, 2016, the registrant had outstand ing sha res of common stock, $1.00 par value per share. PARK STERLING CORPORATION Table of Contents Page No. Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets September 30, 2016 and December 31, 2015 2 Condensed Consolidated Statements of Income Three and Nine Months Ended September 30, 2016 and 2015 3 Condensed Consolidated Statements of Comprehensive Income Three and Nine Months Ended September 30, 2016 and 2015 4 Condensed Consolidated Statements of Changes in Shareholders’ Equity Nine Months Ended September 30, 2016 and 2015 5 Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, 2016 and 2015 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 46 Item 3. Quantitative and Qualitative Disclosures about Market Risk 68 Item 4. Controls and Procedures 68 Part II. OTHER INFORMATION Item 1. Legal Proceedings 68 Item 1A. Risk Factors 68 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 69 Item 3. Defaults Upon Senior Securities 69 Item 4. Mine Safety Disclosures 69 Item 5. Other Information 69 Item 6. Exhibits 70 PARK STERLING CORPORATION Part I. Financial Information Item 1. Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) September 30, December 31, 2015 * ASSETS Cash and due from banks $ 35,066 $ 53,840 Interest-earning balances at banks 38,540 16,451 Federal funds sold 345 235 Investment securities available-for-sale, at fair value 405,010 384,934 Investment securities held-to-maturity(fair value of $103,724 and $107,629 at September 30, 2016 and December 31, 2015, respectively) 99,415 106,458 Nonmarketable equity securities 16,289 11,366 Loans held for sale 15,203 4,943 Loans: Non-covered 2,368,950 1,724,164 Covered - 17,651 Less allowance for loan losses ) ) Net loans 2,357,338 1,732,751 Premises and equipment, net 64,632 55,658 Bank-owned life insurance 70,167 58,633 Deferred tax asset 26,947 28,971 Other real estate owned - noncovered 2,730 4,211 Other real estate owned - covered - 1,240 Goodwill 63,030 29,197 FDIC indemnification asset - 943 Core deposit intangible 11,896 9,571 Accrued interest receivable 6,045 5,082 Other assets 14,285 9,776 Total assets $ 3,226,938 $ 2,514,260 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 505,591 $ 350,836 Interest-bearing 1,978,686 1,601,826 Total deposits 2,484,277 1,952,662 Short-term borrowings 280,000 185,000 Long-term borrowings 29,725 29,996 Junior subordinated debt 33,339 24,262 Accrued interest payable 901 515 Accrued expenses and other liabilities 40,000 37,121 Total liabilities 2,868,242 2,229,556 Shareholders' equity: Common stock, $1.00 par value 200,000,000 shares authorized; 53,305,834 and 44,854,509 shares issued and outstanding at September 30, 2016 and December 31, 2015, respectively 53,306 44,854 Additional paid-in capital 275,323 222,596 Retained earnings 29,409 20,117 Accumulated other comprehensive income (loss) 658 ) Total shareholders' equity 358,696 284,704 Total liabilities and shareholders' equity $ 3,226,938 $ 2,514,260 * Derived from audited financial statements. The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 2 P ARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Interest income Loans, including fees $ 26,521 $ 19,475 $ 80,374 $ 58,253 Federal funds sold 1 1 14 1 Taxable investment securities 2,583 2,636 7,910 7,935 Tax-exempt investment securities 137 152 421 433 Nonmarketable equity securities 151 142 458 391 Interest on deposits at banks 51 23 127 60 Total interest income 29,444 22,429 89,304 67,073 Interest expense Money market, NOW and savings deposits 953 654 2,984 1,706 Time deposits 1,447 841 4,294 2,299 Short-term borrowings 345 90 890 241 Long-term borrowings 379 134 1,229 394 Subordinated debt 497 348 1,437 1,027 Total interest expense 3,621 2,067 10,834 5,667 Net interest income 25,823 20,362 78,470 61,406 Provision for loan losses 642 - 2,080 314 Net interest income after provision for loan losses 25,181 20,362 76,390 61,092 Noninterest income Service charges on deposit accounts 1,671 1,370 4,688 3,495 Income from fiduciary activities 582 821 1,961 2,327 Commissions and fees from investment brokerage 157 126 444 388 Income from capital markets 680 238 1,515 1,030 Gain (loss) on sale of securities available for sale - 54 ) 54 ATM and card income 730 537 2,079 1,860 Mortgage banking income 1,015 700 2,663 2,607 Income from bank-owned life insurance 532 1,058 2,046 2,379 Amortization of indemnification asset and true-up liability expense ) Other noninterest income 219 185 557 301 Total noninterest income 5,447 4,927 15,549 13,720 Noninterest expense Salaries and employee benefits 11,755 9,952 36,547 30,404 Occupancy and equipment 3,111 2,591 9,277 7,638 Advertising and promotion 44 313 832 991 Legal and professional fees 978 472 2,653 1,930 Deposit charges and FDIC insurance 405 401 1,315 1,226 Data processing and outside service fees 2,331 1,668 10,078 4,956 Communication fees 532 501 1,520 1,620 Core deposit intangible amortization 458 347 1,374 1,042 Net cost of operation of other real estate owned ) 163 244 430 Loan and collection expense 425 151 735 547 Postage and supplies 115 123 479 388 Other noninterest expense 1,050 1,737 4,157 4,619 Total noninterest expense 21,112 18,419 69,211 55,791 Income before income taxes 9,516 6,870 22,728 19,021 Income tax expense 3,192 2,092 8,111 6,190 Net income $ 6,324 $ 4,778 $ 14,617 $ 12,831 Basic earnings per common share $ 0.12 $ 0.11 $ 0.28 $ 0.29 Diluted earnings per common share $ 0.12 $ 0.11 $ 0.28 $ 0.29 Dividends per common share $ 0.04 $ 0.03 $ 0.10 $ 0.09 Weighted-average common shares outstanding Basic 52,361,305 43,934,909 52,333,157 43,949,557 Diluted 52,743,928 44,287,019 52,674,315 44,294,191 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 3 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) Three Months Ended September 30, Nine Months Ended September 30, Net income $ 6,324 $ 4,778 $ 14,617 $ 12,831 Securities available for sale and transferred securities: Change in net unrealized gains (losses) during the period ) 2,853 6,256 2,688 Change in net unrealized gain on securities transferred to held to maturity 26 73 78 282 Reclassification adjustment for net gains (losses) recognized in net income - ) 93 ) Total securities available for sale and transferred securities ) 2,872 6,427 2,916 Derivatives: Change in the accumulated gain (loss) on effective cash flow hedge derivatives 355 ) ) ) Change in the accumulated loss on terminated cash flow hedge derivatives 93 - 278 - Reclassification adjustment for interest payments 86 104 263 311 Total derivatives 534 ) ) ) Other comprehensive income , before tax 7 1,131 5,624 772 Deferred tax expense related to other comprehensive income (loss) 2 415 2,103 280 Other comprehensive income , net of tax 5 716 3,521 492 Total comprehensive income $ 6,329 $ 5,494 $ 18,138 $ 13,323 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 4 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) (Dollars in thousands) Nine Months Ended September 30, 2016and 2015 Accumulated Additional Other Total Common Stock Paid-In Accumulated Comprehensive Shareholders' Shares Amount Capital Earnings Income (Loss) Equity Balance at December 31, 2014 44,859,798 $ 44,860 $ 222,819 $ 8,901 $ ) $ 275,105 Issuance of restricted stock grants 216,482 216 ) - - - Forfeitures of restricted stock grants ) ) 17 - - - Exercise of stock options 37,848 38 147 - - 185 Share-based compensation expense - - 898 - - 898 Common stock repurchased or reacquired ) ) ) - - ) Dividends on common stock - - - ) - ) Net income - - - 12,831 - 12,831 Other comprehensive income - 492 492 Balance at September 30, 2015 44,909,447 $ 44,909 $ 222,587 $ 17,692 $ ) $ 284,205 Balance at December 31, 2015 44,854,509 $ 44,854 $ 222,596 $ 20,117 $ ) $ 284,704 Shares issued for First Capital merger 8,376,094 8,376 52,937 - - 61,313 Issuance of restricted stock grants 265,284 265 ) - - - Forfeitures of restricted stock grants ) ) 54 - - - Exercise of stock options 285,721 285 1,559 - - 1,844 Share-based compensation expense 1,300 2 911 - - 913 Common stock repurchased or reacquired ) ) ) - - ) Dividends on common stock - - - ) - ) Net income - - - 14,617 - 14,617 Other comprehensive income - 3,521 3,521 Balance at September 30, 2016 53,305,834 $ 53,306 $ 275,323 $ 29,409 $ 658 $ 358,696 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 5 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Nine Months Ended September 30, Cash flows from operating activities Net income $ 14,617 $ 12,831 Adjustments to reconcile net income to net cash provided by operating activities: Accretion on acquired loans ) ) Net amortization on investments 2,022 1,611 Other depreciation and amortization 7,812 8,110 Provision for loan losses 2,080 314 Share-based compensation expense 913 898 Deferred income taxes ) 5,988 Amortization of FDIC indemnification asset 142 601 Net gains (losses) on sales of investment securities available-for-sale 93 ) Net gains (losses) on sales of loans held for sale ) ) Net losses on sales of fixed assets 418 946 Net gains on sales of other real estate owned ) ) Writedowns on other real estate owned 294 581 Income from bank-owned life insurance ) ) Proceeds from loans held for sale 75,304 80,238 Disbursements for loans held for sale ) ) Change in assets and liabilities: Decrease (increase) in FDIC indemnification asset ) 231 Decrease (increase) in accrued interest receivable 893 ) Increase in other assets ) ) Increase in accrued interest payable 345 8 Increase in accrued expenses and other liabilities 6,210 13,679 Net cash provided by operating activities 5,093 41,106 Cash flows from investing activities Net increase in loans ) ) Purchases of premises and equipment ) ) Proceeds from sales of premises and equipment - 1,363 Purchases of investment securities available-for-sale ) ) Purchases of investment securities held-to-maturity - ) Proceeds from sales of investment securities available-for-sale 124,381 3,095 Proceeds from maturities, calls and paydowns of investment securities available-for-sale 44,237 43,073 Proceeds from maturities, calls and paydowns of investment securities held-to-maturity 6,970 11,566 Proceeds from life insurance death benefit 534 1,568 FDIC payment of recoverable covered asset losses 4,644 1,942 Proceeds from sale of other real estate owned 4,681 8,514 Net (purchases) redemptions of nonmarketable equity securities ) 155 Termination of cash flow hedge ) - Acquisitions, net of cash acquired ) - Net cash used by investing activities ) ) Cash flows from financing activities Net increase in deposits 24,712 95,563 Net repayments of long-term borrowings ) - Net advances in short-term borrowings 87,379 5,000 Exercise of stock options 1,844 185 Repurchase of common stock ) ) Dividends on common stock ) ) Net cash provided by financing activities 60,216 95,442 Net increase in cash and cash equivalents 3,425 6,856 Cash and cash equivalents, beginning 70,526 51,390 Cash and cash equivalents, ending $ 73,951 $ 58,246 Supplemental disclosures of cash flow information: Cash paid for interest $ 10,448 $ 5,659 Cash paid for income taxes 760 400 Supplemental disclosure of noncash investing and financing activities: Change in unrealized gain on available-for-sale securities, net of tax $ 6,408 $ 1,828 Change in unrealizedgain (loss) on cash flow hedge, net of tax 105 ) Loans transferred to other real estate owned 449 4,964 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 6 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 1 – Basis of Presentation Park Sterling Corporation (the “Company”) was formed on October 6, 2010 to serve as the holding company for Park Sterling Bank (the “Bank”) and is a bank holding company registered with the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”). At September 30, 2016 and December 31, 2015, the Company’s primary operations and business were that of owning the Bank. The accompanying unaudited condensed consolidated financial statements and notes have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with GAAP. Because the accompanying unaudited condensed consolidated financial statements do not include all of the information and footnotes required by GAAP, they should be read in conjunction with the Company’s audited consolidated financial statements and accompanying footnotes (the “2015 Audited Financial Statements”) included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2015 filed with the Securities and Exchange Commission (“SEC”) on March 6, 2016 (the “2015 Form 10-K”). In management’s opinion, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, which consist of normal, recurring adjustments, necessary to present fairly the financial position of the Company as of September 30, 2016 and December 31, 2015, the results of its operations for the three and nine months ended September 30, 2016 and 2015, and cash flows for the nine months ended September 30, 2016 and 2015. Operating results for the nine-month period ended September 30, 2016 are not necessarily indicative of the results that may be expected for the year or for other interim periods. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the unaudited condensed consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Material estimates that are susceptible to significant change in the near term are the valuation of purchased credit-impaired (“PCI”) loans, the valuation of the allowance for loan losses, the determination of the need for a deferred tax asset valuation allowance, the fair value of financial instruments and other accounts and the fair value of assets and liabilities acquired in the acquisition of First Capital Bancorp, Inc. (“First Capital”). Tabular information, other than share and per share data, is presented in thousands of dollars. Certain amounts reported in prior periods have been reclassified to conform to the current period presentation. Note 2 - Recent Accounting Pronouncements During the first quarter of 2016, the Company adopted Accounting Standards Update (“ASU”) 2015-16, “Simplifying the Accounting for Measurement Period Adjustments” (“ASU 2015-16”). ASU 2015-16 simplifies the accounting for adjustments made to provisional amounts recognized in a business combination by eliminating the requirement to retrospectively account for those adjustments. The amendments in ASU 2015-16 were effective for fiscal years beginning after December 15, 2015. This guidance did not have a material effect on the Company’s financial statements. During the first quarter of 2016, the Company also adopted ASU 2015-03, “Interest- Imputation of Interest (Subtopic 835-300: Simplifying the Presentation of Debt Issuance Costs)” (“ASU 2015-03”). The amendments in this ASU require that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of the debt liability, consistent with debt discounts. The guidance was effective for fiscal years beginning after December 31, 2015 and interim periods within that year. This guidance did not have a material effect on the Company’s financial statements. On January 5, 2016, the Financial Accounting Standards Board (“FASB”) issued ASU 2016-01, “Financial Instruments–Overall: Recognition and Measurement of Financial Assets and Financial Liabilities” (“ASU 2016-01”). Changes to the current GAAP model primarily affect the accounting for equity investments, financial liabilities under the fair value option, and the presentation and disclosure requirements for financial instruments. In addition, the FASB clarified guidance related to the valuation allowance assessment when recognizing deferred tax assets resulting from unrealized losses on available-for-sale debt securities. The guidance will be effective in fiscal years beginning after December 15, 2017, including interim periods within that fiscal year. The Company is evaluating the impact of this update on its financial statements. 7 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) In February 2016, the FASB issued ASU 2016-02, “Leases” (“ASU 2016-02”), which is intended to improve financial reporting about leasing transactions. ASU 2016-02 will require organizations (“lessees”) that lease assets with lease terms of more than twelve months to recognize on the balance sheet the assets and liabilities for the rights and obligations created by those leases. Financial reporting for organizations that own the assets leased by lessees (“lessors”) will remain largely unchanged from current GAAP. In addition, the ASU will require disclosures to help investors and other financial statement users better understand the amount, timing and uncertainty of cash flows arising from leases. The effective date of this ASU is for fiscal years beginning after December 31, 2018 and interim periods within that year. The Company is evaluating the impact of this standard on its financial statements. In February 2016, the FASB issued ASU 2016-09, “Compensation- Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting” (“ASU 2016-09”), which is intended to improve accounting for share-based payment award transactions. ASU 2016-09 will simplify share-based transactions including the income tax consequences, classification of awards as either equity or liabilities and classification on the statement of cash flows. The effective date of this ASU is for fiscal years beginning after December 31, 2016, including interim periods within those fiscal years. The Company is evaluating the impact of this update on its financial statements. In June 2016, the FASB issued ASU 2016-13 “Measurement of Credit Losses on Financial Instruments” (“ASU 2016-13”) as part of its project on financial instruments. ASU 2016-13 introduces an approach based on expected losses to estimate credit losses on certain types of financial instruments. It also modifies the impairment model for available-for-sale (AFS) debt securities and provides for a simplified accounting model for purchased financial assets with credit deterioration since their origination. The effective date of this ASU is for reporting periods beginning after December 15, 2019. The implementation of ASU 2016-13 will have a significant impact on both the method of estimating credit losses as well as the amount of credit losses reflected in the Company’s financial statements. The Company is currently in a planning phase for implementation of the new standard and its expected impact on its financial statements. In August 2016, the FASB issued Accounting Standards Update ASU No. 2016-15, Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments: (“ASU 2016-15”). ASU 2016-15 addresses eight classification issues related to the statement of cash flows. The updated guidance is effective for interim and annual reporting periods beginning after December15, 2017, including interim periods within those fiscal years. Early adoption is permitted. Entities will apply the standard's provisions using a retrospective transition method to each period presented. The Company does not believe this guidance will have a material impact on the Company’s consolidated financial statements. Note 3– Business Combinations and Goodwill Business Combinations Generally, acquisitions are accounted for under the acquisition method of accounting in accordance with Accounting Standards Codification (“ASC”) 805, Business Combinations . Both the purchased assets and liabilities assumed are recorded at their respective acquisition date fair values. Determining the fair value of assets and liabilities, especially the loan portfolio, is a complicated process involving significant judgment regarding methods and assumptions used to calculate estimated fair values. Fair values are preliminary and subject to refinement for up to one year after the closing date of the acquisition as additional information regarding the closing date fair values becomes available. 8 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) First Capital On January 1, 2016, the Company acquired First Capital pursuant to the merger agreement dated September 30, 2015. Upon completion of the merger, First Capital common shareholders received either $5.54 in cash or 0.7748 Park Sterling shares for each First Capital share they held, subject to the limitation that the total consideration for shareholders consisted of 30.0% in cash and 70.0% in Park Sterling shares; First Capital warrant holders received either $1.77 in cash or 0.24755 Park Sterling shares for each First Capital warrant they held, subject to the limitation that the total consideration for warrant holders consisted of 30.0% in cash and 70.0% in Park Sterling shares; and each outstanding option to purchase shares of First Capital common stock was converted into the right to receive cash equal to the product of (a) $5.54 minus the per share exercise price of such option, and (b) the number of shares of First Capital common stock subject to the option. After application of the elections made by the holders of First Capital’s common stock and warrants and the allocation procedures contained in the merger agreement, the aggregate merger consideration consisted of approximately 8,376,094 shares of the Company’s common stock and approximately $25.8 million in cash. Based upon the $7.32 per share closing price of the Company’s common stock on December 31, 2015, the transaction value was approximately $87.1 million. The assets acquired and liabilities assumed from First Capital were recorded at their fair value as of the closing date of the merger. Fair values are preliminary and subject to refinement for up to one year after the closing date of the acquisition as additional information regarding the closing date fair values becomes available. Goodwill of $34.5 million was initially recorded at the time of the acquisition. As a result of refinements to the fair value mark on nonmarketable equity securities, deferred tax asset, other assets and other liabilities, goodwill as indicated below is $0.7 million less than the goodwill estimated at the time of acquisition; these refinements had no impact on the statement of income. The following table summarizes the consideration paid by the Company in the merger with First Capital and the amounts of the assets acquired and liabilities assumed recognized at the acquisition date: As Recorded Fair Value and Other by Merger Related As Recorded First Capital Adjustments by the Company Consideration Paid Cash $ 25,834 Common shares issued 61,313 Fair Value of Total Consideration Transferred $ 87,147 Recognized amounts of identifiable assets acquired and liabilities assumed: Cash and cash equivalents $ 13,767 $ - $ 13,767 Securities 77,404 69 77,473 Nonmarketable equity securities 4,161 27 4,188 Loans, net of allowance 500,265 ) 500,209 Premises and equipment 11,699 ) 11,306 Core deposit intangibles - 3,700 3,700 Interest receivable 1,856 - 1,856 Bank owned life insurance 10,216 - 10,216 Deferred tax asset 3,956 ) 3,250 Other assets 2,962 ) 2,839 Total assets acquired 626,286 2,518 628,804 Deposits 506,060 1,683 507,743 Federal Home Loan Bank advances 45,000 503 45,503 Junior Subordinated Debt 9,963 ) 8,591 Short term borrowings 7,621 - 7,621 Other liabilities 5,994 38 6,032 Total liabilities assumed $ 574,638 $ 852 $ 575,490 Total net identifiable assets $ 51,648 $ 1,666 $ 53,314 Goodwill resulting from acquisition $ 33,833 9 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The following table presents certain proforma information as if First Capital had been acquired on January 1, 2015. These results combine the historical results of First Capital in the Company’s consolidated statement of income and, while certain adjustments were made for the estimated impact of certain fair value adjustments and other acquisition-related activity, they are not indicative of what would have occurred had the acquisition taken place on January 1, 2015. Acquisition-related costs of $7.9 million are included in the Company’s consolidated statements of income for the nine months ended September 30, 2016 and are not included in the proforma information below. In particular, no adjustments have been made to eliminate the amount of First Capital recovery of loan losses of $145 thousand for the nine months ended September 30, 2015. Furthermore, additional expenses related to systems conversions and other costs of integration are expected to be recorded during 2016. Additionally, the Company expects to achieve further operating cost savings and other business synergies as a result of the acquisition which are not reflected in the proforma amounts below: Proforma Results for the Actual Results Nine Months Ended September 30, 2015 Nine Months Ended Park Sterling First Capital Combined September 30, 2016 Total revenues (net interest income plus noninterest income) $ 75,126 $ 16,871 $ 91,997 $ 94,019 Net income 12,831 3,508 16,339 14,617 Basic earnings per common share $ 0.29 $ 0.28 $ 0.31 $ 0.28 Note 4 – Investment Securities The amortized cost, unrealized gains and losses, and estimated fair value of securities available-for-sale at September 30, 2016 and December 31, 2015 are as follows: Amortized Cost and Fair Value of Investment Portfolio Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value September 30, 2016 Securities available-for-sale: Municipal securities $ 12,728 $ 836 $ - $ 13,564 Residential agency pass-through securities 188,991 4,295 - 193,286 Residential collateralized mortgage obligations 98,096 1,873 - 99,969 Asset-backed securities 95,140 800 ) 95,555 Corporate and other securities 1,475 - ) 1,380 Equity securities 1,250 6 - 1,256 Total securities available-for-sale $ 397,680 $ 7,810 $ ) $ 405,010 Securities held-to-maturity: Residential agency pass-through securities $ 36,361 $ 1,516 $ - $ 37,877 Residential collateralized mortgage obligations 6,990 255 - 7,245 Commercial mortgage-backed obligations 51,633 2,556 - 54,189 Asset-backed securities 4,431 - ) 4,413 Total securities held-to-maturity $ 99,415 $ 4,327 $ ) $ 103,724 December 31, 2015 Securities available-for-sale: U.S. Government agencies $ 503 $ 11 $ - $ 514 Municipal securities 14,049 747 - 14,796 Residential agency pass-through securities 130,041 1,500 ) 131,460 Residential collateralized mortgage obligations 151,928 646 ) 151,631 Commercial mortgage-backed securities 4,856 - ) 4,756 Asset-backed securities 79,941 104 ) 79,120 Corporate and other securities 1,463 37 - 1,500 Equity securities 1,250 - ) 1,157 Total securities available-for-sale $ 384,031 $ 3,045 $ ) $ 384,934 Securities held-to-maturity: Residential agency pass-through securities $ 41,012 $ 831 $ ) $ 41,790 Residential collateralized mortgage obligations 7,723 69 - 7,792 Commercial mortgage-backed obligations 52,329 - 332 52,661 Asset-backed securities 5,394 - (8 ) 5,386 Total securities held-to-maturity $ 106,458 $ 900 $ 271 $ 107,629 10 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) In the second quarter of 2014, commercial mortgage-backed securities (“MBS”) with a fair market value of $58.5 million were transferred from available-for-sale to held-to-maturity. These securities had an aggregate unrealized loss of $2.2 million ($1.5 million, net of tax) on the date of transfer. The net unamortized, unrealized loss on the transferred securities included in accumulated other comprehensive income in the accompanying balance sheet as of September 30, 2016 and December 31, 2015 totaled $1.5 million and $1.7 million, respectively. This amount will be amortized out of accumulated other comprehensive income over the remaining life of the underlying securities as an adjustment of the yield on those securities. As a result, the amortized cost of these investments of $53.1 million is higher than the $51.6 million carrying value of the securities as of September 30, 2016. There were no transfers of securities from available-for-sale to held-to-maturity during the three and nine months ended September 30, 2016 or 2015. At September 30, 2016 and December 31, 2015, investment securities with a fair market value of $172.9 million and $154.9 million, respectively, were pledged to secure public and trust deposits, to secure interest rate swaps, and for other purposes as required and permitted by law. At September 30, 2016 and December 31, 2015, commercial MBS include $45.6 million and $51.1 million, respectively, of delegated underwriting and servicing (“DUS”) bonds collateralized by multi-family properties and backed by an agency of the U.S. government, and $6.0 million of private-label securities collateralized by commercial properties. At September 30, 2016 and December 31, 2015, asset-backed securities include a $4.8 million security that is approximately 45% collateralized by the Federal family education loan program and 55% collateralized by a private student loan program. The amortized cost and fair value of investment securities available-for-sale and held-to-maturity at September 30, 2016 by contractual maturity are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. All of the Company’s residential agency pass-through securities and residential collateralized mortgage obligations are backed by an agency of the United States government. None of our residential agency pass-through securities or residential collateralized mortgage obligations are private-label securities. 11 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) September 30, 2016 Amortized Fair Cost Value Securities available-for-sale: Municipal securities Due after five years through ten years 5,825 6,152 Due after ten years 6,903 7,412 Residential agency pass-through securities Due after five years through ten years 7,217 7,575 Due after ten years 181,774 185,711 Residential collateralized mortgage obligations Due after five years through ten years 15,140 15,509 Due after ten years 82,956 84,460 Asset-backed securities Due after five years through ten years 71,721 69,003 Due after ten years 23,419 26,552 Corporate and other securities Due after ten years 1,475 1,380 Equity securities No maturity 1,250 1,256 Total securities available-for-sale $ 397,680 $ 405,010 Securities held-to-maturity: Residential agency pass-through securities Due after ten years $ 36,361 $ 37,877 Residential collateralized mortgage obligations Due after ten years 6,990 7,245 Commercial mortgage-backed obligations Due after five years through ten years 51,633 54,189 Asset-backed securities Due after ten years 4,431 4,413 Total securities held-to-maturity $ 99,415 $ 103,724 Securities available-for-sale of $124.4 million were sold in the nine months ended September 30, 2016. No securities available-for-sale were sold during the three months ended September 30, 2016. Gross realized losses on the sale of securities for the nine months ended September 30, 2016 were $187 thousand. Gross realized gains on the sale of securities for the nine months ended September 30, 2016 were $94 thousand. Sales of securities in both the three and nine months ended September 30, 2015 were $3.1 million. The significant amount of sales of securities during the first quarter of 2016 is due to the sale of securities held by First Capital immediately following the acquisition. Management evaluates its investments quarterly for other than temporary impairment, relying primarily on industry analyst reports, observation of market conditions and interest rate fluctuations. The following table shows gross unrealized losses and fair value, aggregated by investment category and length of time that the individual securities have been in a continuous unrealized loss position, for securities with unrealized losses at September 30, 2016 and December 31, 2015. None of the securities are deemed to be other than temporarily impaired since none of the unrealized losses relate to the marketability of the securities or the issuer’s ability to honor redemption obligations, as all but one of the bonds are issued by United States government agencies with the remaining bond being partially guaranteed by a government agency, and it is more likely than not that the Company will not have to sell the investments before recovery of their amortized cost basis. At September 30, 2016, there were nine securities in a loss position for twelve months or more. At December 31, 2015, there were 18 securities in a loss position for twelve months or more. 12 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Pursuant to the “Volcker Rule” adopted by the federal banking regulatory agencies effective April, 2014, banks and their affiliates are prohibited from engaging in proprietary trading and investing in and sponsoring a covered fund (such as a hedge fund or private equity fund). Banking entities have until July 21, 2017 to conform their activities to the requirements of the rule. At September 30, 2016 and December 31, 2015, the Company held a collateralized loan obligation (“CLO”) with a fair value of $5.0 million, which was included in asset-backed securities, which currently would be prohibited under the Volcker Rule. In October 2016, the Company sold its position in the prohibited security for a loss of $44 thousand. The net unrealized loss of the prohibited CLO was $57 thousand at December 31, 2015. Investment Portfolio Gross Unrealized Losses and Fair Value Less Than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses September 30, 2016 Securities available-for-sale: Residential agency pass-through securities $ $ - $ - $ - $ $ - Asset-backed securities - - 28,536 ) 28,536 ) Corporate and other securities 1,380 ) - - 1,380 ) Total temporarily impaired available-for-sale securities $ 11,279 $ ) $ 28,536 $ ) $ 39,815 $ ) Securities held-to-maturity: Asset-backed securities $ - $ - $ 4,413 $ ) $ 4,413 $ ) Total temporarily impaired held-to-maturity securities $ - $ - $ 4,413 $ ) $ 4,413 $ ) December 31, 2015 Securities available-for-sale: Residential agency pass-through securities $ 14,785 $ ) $ 3,489 $ ) $ 18,274 $ ) Residential collateralized mortgage obligations 43,563 ) 27,718 ) 71,281 ) Commercial mortgage-backed securities 4,756 ) - - 4,756 ) Asset-backed securities 18,651 ) 45,263 ) 63,914 ) Equity Securities 1,157 ) - - 1,157 ) Total temporarily impaired available-for-sale securities $ 82,912 $ ) $ 76,470 $ ) $ 159,382 $ ) Securities held-to-maturity: Residential collateralized mortgage obligations $ 4,456 $ ) $ - $ - $ 4,456 $ ) Commercial mortgage-backed securities 18,736 ) 33,925 ) 52,661 ) Asset-backed securities - - 5,386 (8 ) 5,386 (8 ) Total temporarily impaired held-to-maturity securities $ 23,192 $ ) $ 39,311 $ ) $ 62,503 $ ) The Company has nonmarketable equity securities consisting of investments in several unaffiliated financial institutions, as well as investments in five statutory trusts related to trust preferred securities issued by predecessor companies. These investments totaled $16.3 million at September 30, 2016 and $11.4 million at December 31, 2015. Included in these amounts at September 30, 2016 and December 31, 2015 was $14.7 million and $10.0 million, respectively, of Federal Home Loan Bank (“FHLB”) stock. All nonmarketable equity securities were evaluated for impairment as of September 30, 2016 and December 31, 2015. At September 30, 2016 and December 31, 2015, the Company estimated that the fair values of nonmarketable equity securities equaled or exceeded the cost of each of these investments, and, therefore, the investments were not impaired. 13 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 5 – Loans and Allowance for Loan Losses The Company’s loan portfolio was comprised of the following at: September 30, 2016 December 31, 2015 PCI loans All other loans Total PCI loans All other loans Total Commercial: Commercial and industrial $ 3,826 $ 347,680 $ 351,506 $ 4,825 $ 242,082 $ 246,907 Commercial real estate (CRE) - owner-occupied 17,827 348,679 366,506 21,388 309,834 331,222 CRE - investor income producing 31,379 737,134 768,513 32,371 473,739 506,110 AC&D - 1-4 family construction - 108,706 108,706 465 31,797 32,262 AC&D - lots, land & development 8,962 79,658 88,620 4,797 39,614 44,411 AC&D - CRE - 148,696 148,696 - 87,452 87,452 Other commercial 1,688 8,965 10,653 1,870 6,731 8,601 Total commercial loans 63,682 1,779,518 1,843,200 65,716 1,191,249 1,256,965 Consumer: Residential mortgage 22,561 231,737 254,298 23,420 200,464 223,884 Home equity lines of credit (HELOC) 1,263 179,983 181,246 1,580 155,798 157,378 Residential construction 2,705 61,142 63,847 3,685 68,486 72,171 Other loans to individuals 401 22,880 23,281 516 28,300 28,816 Total consumer loans 26,930 495,742 522,672 29,201 453,048 482,249 Total loans 90,612 2,275,260 2,365,872 94,917 1,644,297 1,739,214 Deferred costs - 3,078 3,078 - 2,601 2,601 Total loans, net of deferred costs $ 90,612 $ 2,278,338 $ 2,368,950 $ 94,917 $ 1,646,898 $ 1,741,815 At September 30, 2016 and December 31, 2015, the Company had sold participations in loans aggregating $16.1 million and $12.5 million, respectively, to other financial institutions on a nonrecourse basis. Of the $16.1 million in participation loans outstanding at September 30, 2016, approximately half were acquired in connection with the First Capital merger. Collections on loan participations and remittances to participating institutions conform to customary banking practices. The Bank accepts residential mortgage loan applications and funds loans of qualified borrowers. Funded loans are sold with limited recourse to investors under the terms of pre-existing commitments. The Bank executes all of its loan sales agreements under best efforts contracts with investors. From time to time, the Company may choose to hold certain mortgage loans on balance sheet. The Company serviced $2.4 million and $2.8 million of residential mortgage loans for the benefit of others as of September 30, 2016 and December 31, 2015, respectively. Loans sold are 1-4 family residential mortgages originated by the Company and sold to various other financial institutions. The Company’s exposure to credit loss in the event of nonperformance by the other party to the loan is represented by the contractual notional amount of the loan. Since only a few of the loans have ever been returned to the Company, the amount of total loans sold does not necessarily represent future cash requirements. Total loans sold in the three and nine months ended September 30, 2016 were $26.0 million and $43.6 million, respectively. Total loans sold in the three and nine months ended September 30, 2015 were $27.9 million and $53.5 million, respectively. At September 30, 2016, the carrying value of loans pledged as collateral to the FHLB on borrowings and to the Federal Reserve totaled $880.7 million. At December 31, 2015, the carrying value of loans pledged as collateral to the FHLB and the Federal Reserve totaled $693.0 million. 14 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Concentrations of Credit - Loans are primarily made within the Company’s operating footprint of North Carolina, South Carolina, Virginia and Georgia. Real estate loans can be affected by the condition of the local real estate market. Commercial and industrial loans can be affected by the local economic conditions. The commercial loan portfolio has concentrations in business loans secured by real estate and real estate development loans. Primary concentrations in the consumer loan portfolio include home equity lines of credit and residential mortgages. At September 30, 2016 and December 31, 2015, the Company had no loans outstanding with foreign entities. 15 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Allowance for Loan Losses - The following table presents, by portfolio segment, the activity in the allowance for loan losses for the three and nine months ended September 30, 2016 and 2015. Commercial and industrial CRE - owner-occupied CRE - investor income producing AC&D - 1-4 family construction AC&D - lots, land & development AC&D - CRE Other commercial Residential mortgage HELOC Residential construction Other loans to individuals Total For the three months ended September 30, 2016 Allowance for Loan Losses: Balance, beginning of period $ 2,128 $ 1,231 $ 2,572 $ 485 $ 449 $ 836 $ 70 $ 821 $ 1,533 $ 439 $ 309 $ 10,873 Provision (recovery of) for loan losses 68 69 102 102 ) 337 129 24 ) 103 ) 600 Charge-offs - - ) - ) Recoveries 8 1 - 1 133 - - - 3 12 180 Net (charge-offs) recoveries 8 1 ) 1 133 - - ) ) ) 170 97 Balance, end of period $ 2,204 $ 1,301 $ 2,659 $ 588 $ 553 $ 1,173 $ 199 $ 802 $ 1,434 $ 448 $ 209 $ 11,570 PCI Impairment Allowance for Loan Losses: Balance, beginning of period $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - PCI Impairment charge-offs - PCI impairment recoveries - Net PCI impairment charge-offs - PCI provision for loan losses 3 - 15 - 14 10 - - 42 Benefit attributable to FDIC loss share agreements - Total provision for loan losses charged to operations 3 - 15 - 14 10 - - 42 Provision for loan losses recorded through FDIC loss share receivable - Balance, end of period $ 3 $ - $ 15 $ - $ - $ - $ - $ 14 $ 10 $ - $ - $ 42 Total Allowance for Loan Losses $ 2,204 $ 1,301 $ 2,659 $ 588 $ 553 $ 1,173 $ 199 $ 802 $ 1,435 $ 448 $ 209 $ 11,612 For the nine months ended September 30, 2016 Allowance for Loan Losses: Balance, beginning of period $ 1,821 $ 1,135 $ 2,099 $ 247 $ 278 $ 679 $ 69 $ 672 $ 1,337 $ 461 $ 266 $ 9,064 Provision for loan losses 351 164 553 323 ) 494 91 152 61 65 ) 2,039 Charge-offs ) - ) - ) Recoveries 47 2 22 18 288 - 39 43 159 39 217 874 Net (charge-offs) recoveries 32 2 7 18 288 - 39 ) 36 ) 145 467 Balance, end of period $ 2,204 $ 1,301 $ 2,659 $ 588 $ 553 $ 1,173 $ 199 $ 802 $ 1,434 $ 448 $ 209 $ 11,570 PCI Impairment Allowance for Loan Losses: Balance, beginning of period $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - PCI Impairment charge-offs - PCI impairment recoveries - Net PCI impairment charge-offs - PCI provision for loan losses 3 - 15 - 14 10 - - 42 Benefit attributable to FDIC loss share agreements - Total provision for loan losses charged to operations 3 - 15 - 14 10 - - 42 Provision for loan losses recorded through FDIC loss share receivable - Balance, end of period $ 3 $ - $ 15 $ - $ - $ - $ - $ 14 $ 10 $ - $ - $ 42 Total Allowance for Loan Losses $ 2,204 $ 1,301 $ 2,659 $ 588 $ 553 $ 1,173 $ 199 $ 802 $ 1,435 $ 448 $ 209 $ 11,612 16 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Commercial and industrial CRE - owner-occupied CRE - investor income producing AC&D - 1-4 family construction AC&D - lots, land & development AC&D - CRE Other commercial Residential mortgage HELOC Residential construction Other loans to individuals Total For the three months ended September 30, 2015 Allowance for Loan Losses: Balance, beginning of period $ 1,394 $ 1,080 $ 2,037 $ 240 $ 267 $ 670 $ 60 $ 652 $ 1,360 $ 381 $ 278 $ 8,419 Provision for loan losses 173 ) 30 ) ) ) 13 26 57 38 ) - Charge-offs ) - ) - (5 ) ) Recoveries 55 221 50 5 37 - - 10 10 11 16 415 Net (charge-offs) recoveries (3 ) 221 50 5 37 - - 10 ) 11 11 323 Balance, end of period $ 1,564 $ 1,082 $ 2,117 $ 206 $ 270 $ 659 $ 73 $ 688 $ 1,398 $ 430 $ 255 $ 8,742 PCI Impairment Allowance for Loan Losses: Balance, beginning of period $ - $ - $ 49 $ - $ - $ - $ - $ - $ - $ - $ - $ 49 PCI Impairment charge-offs - ) - - - ) PCI impairment recoveries - Net PCI impairment charge-offs - ) - - - ) PCI provision for loan losses - - ) - 30 - - - ) Benefit attributable to FDIC loss share agreements - - 49 - ) - - - 19 Total provision for loan losses charged to operations - Provision for loan losses recorded through FDIC loss share receivable - - ) - 30 - - - ) Balance, end of period $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - Total Allowance for Loan Losses $ 1,564 $ 1,082 $ 2,117 $ 206 $ 270 $ 659 $ 73 $ 688 $ 1,398 $ 430 $ 255 $ 8,742 For the nine months ended September 30, 2015 Allowance for Loan Losses: Balance, beginning of period $ 1,563 $ 721 $ 1,751 $ 458 $ 591 $ 395 $ 32 $ 443 $ 1,651 $ 542 $ 115 $ 8,262 Provision for loan losses 96 360 110 ) ) 264 41 322 ) ) 124 180 Charge-offs ) - ) Recoveries 118 1 256 8 281 - - 40 84 14 54 856 Net (charge-offs) recoveries ) 1 256 8 281 - - ) ) ) 16 300 Balance, end of period $ 1,564 $ 1,082 $ 2,117 $ 206 $ 270 $ 659 $ 73 $ 688 $ 1,398 $ 430 $ 255 $ 8,742 PCI Impairment Allowance for Loan Losses: Balance, beginning of period $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - PCI Impairment charge-offs ) - ) - ) - - - ) PCI impairment recoveries - Net PCI impairment charge-offs ) - ) - ) - - - ) PCI provision for loan losses 51 - 39 - 96 - - - 186 Benefit attributable to FDIC loss share agreements - - ) - ) - - - ) Total provision for loan losses charged to operations 51 - 17 - 66 - - - 134 Provision for loan losses recorded through FDIC loss share receivable - - 22 - 30 - - - 52 Balance, end of period $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - Total Allowance for Loan Losses $ 1,564 $ 1,082 $ 2,117 $ 206 $ 270 $ 659 $ 73 $ 688 $ 1,398 $ 430 $ 255 $ 8,742 17 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The following table presents, by portfolio segment, the balance in the allowance for loan losses disaggregated on the basis of the Company’s impairment measurement method and the related recorded investment in loans at September 30, 2016 and December 31, 2015. Commercial and industrial CRE - owner-occupied CRE - investor income producing AC&D - 1-4 family construction AC&D - lots, land & development AC&D - CRE Other commercial Residential mortgage HELOC Residential construction Other loans to individuals Total At September 30, 2016 Allowance for Loan Losses: Individually evaluated for impairment $ - $ - $ 2 $ - $ - $ - $ - $ 20 $ 176 $ - $ - $ 198 Collectively evaluated for impairment 2,204 1,301 2,657 588 553 1,173 199 782 1,258 448 209 11,372 2,204 1,301 2,659 588 553 1,173 199 802 1,434 448 209 11,570 Purchased credit-impaired 3 - 15 - 14 10 - - 42 Total $ 2,207 $ 1,301 $ 2,674 $ 588 $ 553 $ 1,173 $ 199 $ 816 $ 1,444 $ 448 $ 209 $ 11,612 Recorded Investment in Loans: Individually evaluated for impairment $ - $ 1,340 $ 4,371 $ - $ 650 $ - $ 211 $ 3,222 $ 3,296 $ 290 $ - $ 13,380 Collectively evaluated for impairment 347,680 347,339 732,763 108,706 79,008 148,696 8,754 228,515 176,687 60,852 22,880 2,261,880 347,680 348,679 737,134 108,706 79,658 148,696 8,965 231,737 179,983 61,142 22,880 2,275,260 Purchased credit-impaired 3,826 17,827 31,379 - 8,962 - 1,688 22,561 1,263 2,705 401 90,612 Total $ 351,506 $ 366,506 $ 768,513 $ 108,706 $ 88,620 $ 148,696 $ 10,653 $ 254,298 $ 181,246 $ 63,847 $ 23,281 $ 2,365,872 At December 31, 2015 Allowance for Loan Losses: Individually evaluated for impairment $ - $ - $ - $ - $ - $ - $ - $ - $ 192 $ - $ - $ 192 Collectively evaluated for impairment 1,821 1,135 2,099 247 278 679 69 672 1,145 461 266 8,872 1,821 1,135 2,099 247 278 679 69 672 1,337 461 266 9,064 Purchased credit-impaired - Total $ 1,821 $ 1,135 $ 2,099 $ 247 $ 278 $ 679 $ 69 $ 672 $ 1,337 $ 461 $ 266 $ 9,064 Recorded Investment in Loans: Individually evaluated for impairment $ - $ 1,266 $ 440 $ - $ 723 $ - $ - $ 1,304 $ 1,381 $ 238 $ - $ 5,352 Collectively evaluated for impairment 242,082 308,568 473,299 31,797 38,891 87,452 6,731 199,160 154,417 68,248 28,300 1,638,945 242,082 309,834 473,739 31,797 39,614 87,452 6,731 200,464 155,798 68,486 28,300 1,644,297 Purchased credit-impaired 4,825 21,388 32,371 465 4,797 - 1,870 23,420 1,580 3,685 516 94,917 Total $ 246,907 $ 331,222 $ 506,110 $ 32,262 $ 44,411 $ 87,452 $ 8,601 $ 223,884 $ 157,378 $ 72,171 $ 28,816 $ 1,739,214 18 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The Company’s loan loss allowance methodology includes four components, as described below: 1) Specific Reserve Component . Specific reserves represent the current impairment estimate on specific loans, for which it is probable that the Company will be unable to collect all amounts due according to contractual terms based on current information and events. Impairment measurement reflects only a deterioration of credit quality and not changes in market rates that may cause a change in the fair value of the impaired loan. The amount of impairment may be measured in one of three ways, including (i) calculating the present value of expected future cash flows, discounted at the loan’s interest rate implicit in the original document and deducting estimated selling costs, if any; (ii) observing quoted market prices for identical or similar instruments traded in active markets, or employing model-based valuation techniques for which all significant assumptions are observable in the market; and (iii) determining the fair value of collateral, which is utilized for both collateral-dependent loans and for loans when foreclosure is probable. In the second quarter of 2015 as part of management’s annual review of the allowance for loan loss methodology, management modified the methodology used for the determination of allowance for loan losses to collectively review impaired loans with a balance of less than or equal to $150 thousand. These loans are no longer individually reviewed for specific impairment but rather are reviewed on a pooled basis in a manner consistent with unimpaired loans with additional qualitative factors applied when necessary to reflect the additional risk characteristics of these loans. 2) Quantitative Reserve Component . Quantitative reserves represent the current loss contingency estimate on pools of loans, which is an estimate of the amount for which it is probable that the Company will be unable to collect all amounts due on homogeneous groups of loans according to contractual terms should one or more events occur, excluding those loans specifically identified above. The historical loss experience of the Company is collected quarterly by evaluating internal loss data. The estimated historical loss rates are grouped by loan product type. The Company utilizes average historical losses to represent management’s estimate of losses inherent in a particular portfolio. The historical look back period is estimated by loan type, and the Company applies the appropriate historical loss period which best reflects the inherent loss in the applicable portfolio considering prevailing market conditions. The historic look back periods utilized by management for all loan types was 15 quarters at both September 30, 2016 and December 31, 2015. The Company also performs a quantitative calculation on the purchased performing loan portfolio. There is no allowance for loan losses established at the acquisition date for purchased performing loans. The historical loss experience discussed above is applied to the purchased performing loan portfolio and the result is compared to the remaining fair value mark on this portfolio. A provision for loan losses is recorded for any further deterioration in these loans subsequent to the acquisition. This analysis indicated a need for a $372 thousand and $178 thousand provision for loan losses for the purchased performing portfolio at September 30, 2016 and December 31, 2015, respectively. The remaining mark on the purchased performing loan portfolio was $4.1 million and $2.1 million at September 30, 2016 and December 31, 2015, respectively. Approximately $2.8 million of the remaining mark at September 30, 2016 on the purchased performing loan portfolio was associated with the First Capital merger. 3) Qualitative Reserve Component . Qualitative reserves represent an estimate of the amount for which it is probable that environmental or other relevant factors will cause the aforementioned loss contingency estimate to differ from the Company’s historical loss experience or other assumptions. These factors include portfolio trends, portfolio concentrations, economic and market conditions, changes in lending practices, changes in loan review systems, geographical considerations and other factors. Each of the factors, except other factors, can range from 0.00% (not applicable) to 0.15% (very high). Other factors are reviewed on a situational basis and are adjusted in 5 basis point increments, up or down, with a maximum of 0.50%. Details of the seven environmental factors for inclusion in the allowance methodology are as follows: i. Portfolio trends, which may relate to such factors as type or level of loan origination activity, changes in asset quality (i.e., past due, special mention, non-performing) and/or changes in collateral values; 19 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) ii. Portfolio concentrations, which may relate to individual borrowers and/or guarantors, geographic regions, industry sectors, loan types and/or other factors; iii. Economic and market trends, which may relate to trends and/or levels of gross domestic production, unemployment, bankruptcies, foreclosures, housing starts, housing prices, equity prices, competitor activities and/or other factors; iv. Changes in lending practices, which may relate to changes in credit policies, procedures, systems or staff; v. Changes in loan review system, which may introduce variation in loan grading, collateral adequacy and valuation and impairment classification; vi. Geographical considerations, which may relate to economic and/or environmental issues unique to a geographical area including but not limited to elimination of a major employer, natural disaster, or long-term states of emergency; and vii. Other factors, which is intended to capture the incremental adjustment, by loan type, to internally calculated minimum reserves (as discussed above) as well as environmental factors not specifically identified above. In addition, qualitative reserves on purchased performing loans are based on the Company’s judgment around the timing difference expected to occur between accretion of the fair market value credit adjustment and realization of actual loan losses. 4) Reserve on PCI loans. In determining the acquisition date fair value of PCI loans, and in subsequent accounting, the Company generally aggregates purchased loans into pools of loans with common risk characteristics. Expected cash flows at the acquisition date in excess of the fair value of loans are recorded as interest income over the life of the loans using a level yield method if the timing and amount of the future cash flows of the pool is reasonably estimable. Subsequent to the acquisition date, significant increases in cash flows over those expected at the acquisition date are recognized as interest income prospectively. Decreases in expected cash flows after the acquisition date are recognized by recording an allowance for loan losses. In pools where impairment has already been recognized, an increase in cash flows will result in a reversal of prior impairment. Management analyzes these acquired loan pools using various assessments of risk to determine and calculate an expected loss. The expected loss is derived using an estimate of a loss given default based upon the collateral type and/or specific review by loan officers of loans generally greater than $1.0 million, and the probability of default that was determined based upon management’s review of the loan portfolio. Trends are reviewed in terms of traditional credit metrics such as accrual status, past due status, and weighted-average grade of the loans within each of the accounting pools. In addition, the relationship between the change in the unpaid principal balance and change in the fair value mark is assessed to correlate the directional consistency of the expected loss for each pool. Outstanding reserves on PCI loans as of September 30, 2016 total $42,500. The Company evaluates and estimates off-balance sheet credit exposure at the same time it estimates credit losses for loans by a similar process. These estimated credit losses are not recorded as part of the allowance for loan losses, but are recorded to a separate liability account by a charge to income, if material. Loan commitments, unused lines of credit and standby letters of credit make up the off-balance sheet items reviewed for potential credit losses. At both September 30, 2016 and December 31, 2015, $125 thousand was recorded as an other liability for off-balance sheet credit exposure. Credit Quality Indicators - The Company uses several credit quality indicators to manage credit risk in an ongoing manner. The Company's primary credit quality indicator is an internal credit risk rating system that categorizes loans into pass, special mention, or classified categories. Credit risk ratings are applied individually to those classes of loans that have significant or unique credit characteristics that benefit from a case-by-case evaluation. These are typically loans to businesses or individuals in the classes that comprise the commercial portfolio segment. Groups of loans that are underwritten and structured using standardized criteria and characteristics, such as statistical models (e.g., credit scoring or payment performance), are typically risk rated and monitored collectively. These are typically loans to individuals in the classes that comprise the consumer portfolio segment. 20 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The following are the definitions of the Company's credit quality indicators: Pass: Loans in classes that comprise the commercial and consumer portfolio segments that are not adversely rated, are contractually current as to principal and interest, and are otherwise in compliance with the contractual terms of the loan agreement. PCI loans that were recorded at estimated fair value on the acquisition date are generally assigned a “pass” loan grade because their net financial statement value is based on the present value of expected cash flows. Management believes there is a low likelihood of loss related to those loans that are considered pass. Special Mention: Loans in classes that comprise the commercial and consumer portfolio segments that have potential weaknesses that deserve management's close attention. If not addressed, these potential weaknesses may result in deterioration of the repayment prospects for the loan. Management believes there is a moderate likelihood of some loss related to those loans that are considered special mention. Classified: Loans in the classes that comprise the commercial and consumer portfolio segments that are inadequately protected by the sound worth and paying capacity of the borrower or of the collateral pledged, if any. Management believes that there is a distinct possibility that the Company will sustain some loss if the deficiencies related to classified loans are not corrected in a timely manner. The Company's credit quality indicators are periodically updated on a case-by-case basis. The following tables present the recorded investment in the Company's loans as of September 30, 2016 and December 31, 2015, by loan class and by credit quality indicator. As of September 30, 2016 Commercial and industrial CRE - owner- occupied CRE - investor income producing AC&D - 1-4 family construction AC&D - lots, land & development AC&D - CRE Other commercial Total Commercial Pass $ 342,945 $ 355,862 $ 760,841 $ 108,706 $ 86,763 $ 148,696 $ 10,321 $ 1,814,134 Special mention 7,486 9,698 4,199 - 1,284 - - 22,667 Classified 1,075 946 3,473 - 573 - 332 6,399 Total $ 351,506 $ 366,506 $ 768,513 $ 108,706 $ 88,620 $ 148,696 $ 10,653 $ 1,843,200 Residential mortgage HELOC Residential construction Other loans to individuals Total Consumer Pass $ 247,706 $ 172,575 $ 63,152 $ 23,121 $ 506,554 Special mention 3,873 6,439 344 16 10,672 Classified 2,719 2,232 351 144 5,446 Total $ 254,298 $ 181,246 $ 63,847 $ 23,281 $ 522,672 Total Loans $ 2,365,872 As of December 31, 2015 Commercial and industrial CRE - owner- occupied CRE - investor income producing AC&D - 1-4 family construction AC&D - lots, land & development AC&D - CRE Other commercial Total Commercial Pass $ 243,228 $ 316,706 $ 500,964 $ 32,262 $ 43,454 $ 87,452 $ 8,467 $ 1,232,533 Special mention 3,571 11,986 3,824 - 404 - - 19,785 Classified 108 2,530 1,322 - 553 - 134 4,647 Total $ 246,907 $ 331,222 $ 506,110 $ 32,262 $ 44,411 $ 87,452 $ 8,601 $ 1,256,965 Residential mortgage HELOC Residential construction Other loans to individuals Total Consumer Pass $ 217,463 $ 150,217 $ 71,225 $ 28,762 $ 467,667 Special mention 4,690 6,213 457 23 11,383 Classified 1,731 948 489 31 3,199 Total $ 223,884 $ 157,378 $ 72,171 $ 28,816 $ 482,249 Total Loans $ 1,739,214 21 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Aging Analysis of Accruing and Non-Accruing Loans – The Company considers a loan to be past due or delinquent when the terms of the contractual obligation are not met by the borrower. PCI loans are included as a single category in the table below as management believes, regardless of their age, there is a lower likelihood of aggregate loss related to these loan pools. Additionally, PCI loans are discounted to allow for the accretion of income on a level yield basis over the life of the loan based on expected cash flows. Regardless of payment status, the associated discount on these loan pools results in income recognition. The increase in loans 60-89 days past due is primarily the result of two relationships that are fully collateralized and for which full repayment is currently expected. The following presents, by class, an aging analysis of the Company’s accruing and non-accruing loans as of September 30, 2016 and December 31, 2015. 30-59 Days 60-89 Days Past Due 90 Days PCI Past Due Past Due or More Loans Current Total Loans As of September 30, 2016 Commercial: Commercial and industrial $ 47 $ 2,013 $ 233 $ 3,826 $ 345,387 $ 351,506 CRE - owner-occupied 358 295 469 17,827 347,557 366,506 CRE - investor income producing 189 - 2,461 31,379 734,484 768,513 AC&D - 1-4 family construction - - 121 - 108,585 108,706 AC&D - lots, land & development - - - 8,962 79,658 88,620 AC&D - CRE - 148,696 148,696 Other commercial - - 211 1,688 8,754 10,653 Total commercial loans 594 2,308 3,495 63,682 1,773,121 1,843,200 Consumer: Residential mortgage - 540 1,565 22,561 229,632 254,298 HELOC 532 153 673 1,263 178,625 181,246 Residential construction - - 332 2,705 60,810 63,847 Other loans to individuals 12 44 25 401 22,799 23,281 Total consumer loans 544 737 2,595 26,930 491,866 522,672 Total loans $ 1,138 $ 3,045 $ 6,090 $ 90,612 $ 2,264,987 $ 2,365,872 As of December 31, 2015 Commercial: Commercial and industrial $ 18 $ 28 $ 78 $ 4,825 $ 241,958 $ 246,907 CRE - owner-occupied 1,273 - 176 21,388 308,385 331,222 CRE - investor income producing - - 1,369 32,371 472,370 506,110 AC&D - 1-4 family construction - - - 465 31,797 32,262 AC&D - lots, land & development - - - 4,797 39,614 44,411 AC&D - CRE - 87,452 87,452 Other commercial - 212 - 1,870 6,519 8,601 Total commercial loans 1,291 240 1,623 65,716 1,188,095 1,256,965 Consumer: Residential mortgage 48 1,037 1,023 23,420 198,356 223,884 HELOC 132 139 204 1,580 155,323 157,378 Residential construction 12 - 306 3,685 68,168 72,171 Other loans to individuals 284 51 - 516 27,965 28,816 Total consumer loans 476 1,227 1,533 29,201 449,812 482,249 Total loans $ 1,767 $ 1,467 $ 3,156 $ 94,917 $ 1,637,907 $ 1,739,214 22 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Impaired Loans - All classes of loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments. Impaired loans may include all classes of nonaccrual loans and loans modified in a troubled debt restructuring (“TDR”). If a loan greater than $150 thousand is impaired, a specific valuation allowance is allocated, if necessary, so that the loan is reported net, at the present value of estimated future cash flows using the rate implicit in the original loan agreement or at the fair value of collateral if repayment is expected solely from the collateral. Additionally, a portion of the Company’s qualitative factors accounts for potential impairment on loans generally less than $150 thousand. Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is reasonably assured, in which case interest is recognized on a cash basis. Impaired loans, or portions thereof, are charged off when deemed uncollectible. There was impairment of PCI loans as of September 30, 2016 in the amount of $42,500 and no impairment of PCI loans as of December 31, 2015. 23 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The table below presents impaired loans, by class, and the corresponding allowance for loan losses at September 30, 2016 and December 31, 2015: September 30, 2016 December 31, 2015 Unpaid Related Unpaid Related Recorded Principal Allowance For Recorded Principal Allowance For Investment Balance Loan Losses Investment Balance Loan Losses Impaired Loans with No Related Allowance Recorded: Commercial: Commercial and industrial $ - $ - $ - $ - $ - $ - CRE - owner-occupied 854 922 - 1,266 1,312 - CRE - investor income producing 1,929 1,990 - 440 440 - AC&D - 1-4 family construction - AC&D - lots, land & development 650 774 - 723 842 - AC&D - CRE - Other commercial 211 211 - Total commercial loans 3,644 3,896 - 2,429 2,594 - Consumer: Residential mortgage 2,060 2,080 - 1,304 1,339 - HELOC 1,116 1,161 - 157 278 - Residential construction 47 153 - 238 376 - Other loans to individuals - Total consumer loans 3,222 3,395 - 1,699 1,993 - Total impaired loans with no related allowance recorded $ 6,866 $ 7,291 $ - $ 4,128 $ 4,587 $ - Impaired Loans with an Allowance Recorded: Commercial: Commercial and industrial $ - $ - $ - $ - $ - $ - CRE - owner-occupied - CRE - investor income producing 473 473 2 - - - AC&D - 1-4 family construction - AC&D - lots, land & development - AC&D - CRE - Other commercial - Total commercial loans 473 473 2 - - - Consumer: Residential mortgage - HELOC 1,224 1,247 176 1,224 1,248 192 Residential construction 242 242 20 - - - Other loans to individuals - Total consumer loans 1,466 1,490 196 1,224 1,248 192 Total impaired loans with an allowance recorded $ 1,940 $ 1,963 $ 198 $ 1,224 $ 1,248 $ 192 Total Impaired Loans Individually Reviewed for Impairment Commercial: Commercial and industrial $ - $ - $ - $ - $ - $ - CRE - owner-occupied 854 922 - 1,266 1,312 - CRE - investor income producing 2,402 2,463 2 440 440 - AC&D - 1-4 family construction - AC&D - lots, land & development 650 774 - 723 842 - AC&D - CRE - Other commercial 211 211 - Total commercial loans 4,117 4,369 2 2,429 2,594 - Consumer: Residential mortgage 2,060 2,080 - 1,304 1,339 - HELOC 2,339 2,409 176 1,381 1,526 192 Residential construction 290 396 20 238 376 - Other loans to individuals - Total consumer loans 4,689 4,884 196 2,923 3,241 192 Total Impaired Loans Individually Reviewed for Impairment $ 8,806 $ 9,253 $ 198 $ 5,352 $ 5,835 $ 192 Total Impaired Loans Collectively Reviewed for Impairment $ 3,060 $ 3,413 $ - $ 2,429 $ 2,863 $ 368 24 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) During the three and nine months ended September 30, 2016 , the Company recognized $51 thousand and $120 thousand, respectively, of interest income with respect to impaired loans, specifically accruing TDRs, within the period the loans were impaired. During the three and nine months ended September 30, 2015, the Company recognized $50 thousand and $153 thousand, respectively, of interest income with respect to impaired loans. The average recorded investment and interest income recognized on impaired loans, by class, for the three and nine months ended September 30, 2016 and 2015 are shown in the table below. Three Months Ended September 30, Nine Months Ended September 30, Average Interest Average Interest Average Interest Average Interest Recorded Income Recorded Income Recorded Income Recorded Income Investment Recognized Investment Recognized Investment Recognized Investment Recognized Impaired Loans with No Related Allowance Recorded: Commercial: Commercial and industrial $ - $ - $ - $ - $ 180 $ - $ - $ - CRE - owner-occupied 860 - 2,090 - 1,339 - 2,286 - CRE - investor income producing 1,406 - 449 6 918 13 599 19 AC&D - 1-4 family construction - AC&D - lots, land & development 664 9 1,009 14 750 29 940 40 AC&D - CRE - Other commercial 211 - - - 127 - - - Total commercial loans 3,141 9 3,548 20 3,313 42 3,825 59 Consumer: Residential mortgage 2,065 4 643 - 1,571 14 850 - Home equity lines of credit 558 - 345 7 354 - 437 9 Residential construction 24 - 247 - 155 4 266 - Other loans to individuals - Total consumer loans 2,647 4 1,235 7 2,079 18 1,553 9 Total impaired loans with no related allowance recorded $ 5,787 $ 13 $ 4,783 $ 27 $ 5,393 $ 60 $ 5,378 $ 68 Impaired Loans with an Allowance Recorded: Commercial: Commercial and industrial $ - $ - $ - $ - $ - $ - $ - $ - CRE - owner-occupied - CRE - investor income producing 237 18 - - 95 18 - - AC&D - 1-4 family construction - AC&D - lots, land & development - 92 3 AC&D - CRE - Other commercial - Total commercial loans 237 18 - - 95 18 92 3 Consumer: Residential mortgage - - 636 4 183 - 677 18 Home equity lines of credit 1,224 9 1,225 10 1,224 28 1,226 31 Residential construction 242 - - - 97 - - - Other loans to individuals - Total consumer loans 1,466 9 1,861 14 1,504 28 1,903 49 Total impaired loans with an allowance recorded $ 1,703 $ 27 $ 1,861 $ 14 $ 1,598 $ 46 $ 1,995 $ 52 Total Impaired Loans Individually Reviewed for Impairment Commercial: Commercial and industrial $ - $ - $ - $ - $ 180 $ - $ - $ - CRE - owner-occupied 860 - 2,090 - 1,339 - 2,286 - CRE - investor income producing 1,642 18 449 6 1,012 31 599 19 AC&D - 1-4 family construction - AC&D - lots, land & development 664 9 1,009 14 750 29 1,032 43 AC&D - CRE - Other commercial 211 - - - 127 - - - Total commercial loans 3,377 27 3,548 20 3,408 60 3,917 62 Consumer: Residential mortgage 2,065 4 1,279 4 1,754 14 1,527 18 Home equity lines of credit 1,782 9 1,570 17 1,578 28 1,663 40 Residential construction 266 - 247 - 252 4 266 - Other loans to individuals - Total consumer loans 4,113 13 3,096 21 3,583 46 3,456 58 Total Impaired Loans Individually Reviewed for Impairment $ 7,490 $ 40 $ 6,644 $ 41 $ 6,991 $ 106 $ 7,373 $ 120 Total Impaired Loans Collectively Reviewed for Impairment $ 2,651 $ 11 $ 2,865 $ 9 $ 2,478 $ 14 $ 2,890 $ 33 25 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Nonaccrual and Past Due Loans - It is the general policy of the Company to place a loan on nonaccrual status when there is probable loss or when there is reasonable doubt that all principal will be collected, or when it is over 90 days past due. At September 30, 2016, there were $293 thousand in loans past due 90 days or more and accruing interest. At December 31, 2015, there was $1.2 million in loans past due 90 days or more and accruing interest. These loans were considered fully collectible at September 30, 2016 and December 31, 2015, respectively. The recorded investment in nonaccrual loans at September 30, 2016 and December 31, 2015 was as follows: September 30, December 31, Commercial: Commercial and industrial $ 233 $ 97 CRE - owner-occupied 946 1,266 CRE - investor income producing 2,497 318 AC&D - lots, land & development 4 6 Other commercial 211 - Total commercial loans 3,891 1,687 Consumer: Residential mortgage 2,292 1,333 HELOC 2,039 762 Residential construction 332 467 Other loans to individuals 69 77 Total consumer loans 4,732 2,639 Total nonaccrual loans $ 8,623 $ 4,326 Purchased Credit-Impaired Loans – PCI loans had an unpaid principal balance of $115.7 million and $121.0 million and a carrying value of $90.6 million and $94.9 million at September 30, 2016 and December 31, 2015, respectively. PCI loans represented 3.1% and 3.8% of total assets at September 30, 2016 and December 31, 2015, respectively. Determining the fair value of the PCI loans at the time of acquisition required the Company to estimate cash flows expected to result from those loans and to discount those cash flows at appropriate rates of interest and taking into account prepayment assumptions. For such loans, the excess of cash flows expected at acquisition over the estimated fair value is recognized as interest income over the remaining lives of the loans and is called the accretable yield. The difference between contractually required payments at acquisition and the cash flows expected to be collected at acquisition reflects the impact of estimated credit losses and is called the nonaccretable difference. The accretion to interest income shown in the table below is reported as loan interest income on loans in the statement of income. In accordance with GAAP, there was no carryover of previously established allowance for loan losses from acquired companies. The PCI loan portfolio attributable to the First Capital acquisition was accounted for at fair value as follows: January 1, 2016 Contractual principal and interest at acquisition $ 23,023 Nonaccretable difference ) Expected cash flows at acquisition 19,903 Accretable yield ) Basis in PCI loans at acquisition - estimated fair value $ 18,240 26 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) A summary of changes in the accretable yield for PCI loans for the nine months ended September 30, 2016 and 2015 follows: Nine Months Ended September 30, Accretable yield, beginning of period $ 32,509 $ 40,540 Addition from the First Capital acquisition 1,663 - Interest Income ) ) Reclassification of nonaccretable difference due to improvement in expected cash flows 4,206 3,706 Other changes, net 1,318 531 Accretable yield, end of period $ 31,124 $ 35,049 Troubled Debt Restructuring - In situations where, for economic or legal reasons related to a borrower's financial difficulties, management may grant a concession for other than an insignificant period of time to the borrower that would not otherwise be considered, the related loan is classified as a TDR. Management strives to identify borrowers in financial difficulty early and work with them to modify to more affordable terms. These modified terms may include rate reductions, principal forgiveness, payment forbearance and other actions intended to minimize the economic loss and to avoid foreclosure or repossession of the collateral. All loan modifications are made on a case-by-case basis. As of September 30, 2016, the Company had 12 TDR loans totaling $3.1 million, of which $560 thousand were nonaccrual loans. As of December 31, 2015, the Company had 14 TDR loans totaling $3.3 million, of which $466 thousand were nonaccrual loans. The Company had allocated $176 thousand and $192 thousand, respectively, of specific reserves to customers whose loan terms have been modified in a TDR as of September 30, 2016 and December 31, 2015. 27 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The following tables represent a breakdown of the types of concessions made by loan class for the three and nine months ended September 30, 2016 and 2015. Three months ended September 30, 2016 Nine months ended September 30, 2016 Number of loans Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Number of loans Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Extended payment terms CRE - investor income producing - $ - $ - 1 $ 91 $ 91 Total - $ - $ - 1 $ 91 $ 91 Three months ended September 30, 2015 Nine months ended September 30, 2015 Number of loans Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Number of loans Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment Extended payment terms Commercial and industrial - $ - $ - 1 $ 15 $ 15 CRE - owner occupied - - - 1 84 84 CRE - investor income producing - - - 1 208 208 Residential mortgage - - - 1 12 12 Total - $ - $ - 4 $ 319 $ 319 There were no loans modified as TDRs within the 12 months ended September 30, 2016 for which there was a payment default during the nine months ended September 30, 2016. One loan was modified as a commercial TDR within the 12 months ended September 30, 2015 for which there was a payment default during the nine months ended September 30, 2015, as listed below. Nine months ended September 30, 2016 Nine months ended September 30, 2015 Number of loans Recorded Investment Number of loans Recorded Investment Extended payment terms CRE - investor income producing - $ - 1 $ 84 Total - $ - 1 $ 84 28 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The Company does not deem a TDR successful until it has been re-established as an accruing loan. The following table presents the successes and failures of the types of modifications indicated within the 12 months ended September 30, 2016 and 2015: Twelve Months Ended September 30, 2016 Paid in full Paying as restructured Foreclosure/Default Number of loans Recorded Investment Number of loans Recorded Investment Number of loans Recorded Investment Extended payment terms - $ - 1 $ 91 - $ - Total - $ - 1 $ 91 - $ - Twelve Months Ended September 30, 2015 Paid in full Paying as restructured Foreclosure/Default Number of loans Recorded Investment Number of loans Recorded Investment Number of loans Recorded Investment Below market interest rate - $ - 1 $ 178 - $ - Extended payment terms 1 636 3 236 1 84 Total 1 $ 636 4 $ 414 1 $ 84 Note 6 – FDIC Loss Share Agreements In connection with the acquisition of Citizens South Banking Corporation (“Citizens South”) in 2012, the Bank assumed two purchase and assumption agreements with the FDIC that covered approximately $17.7 million of covered loans and $1.2 million of covered OREO as of December 31, 2015. Citizens South acquired these assets in prior transactions with the FDIC. On August 26, 2016, the Bank entered into an early termination agreement with the FDIC (the “Termination Agreement”) pursuant to which it terminated both ofthe FDIC loss share agreements. Under the terms of the Termination Agreement, the Bank made a net payment of $4.4 million to the FDIC as consideration for early termination of the loss share agreements. The early termination resulted in a net one-time after-tax charge of approximately $15 thousand during the third quarter of 2016. As a result of entering into the Termination Agreement, assets that were covered by the loss share agreements, including loans of $15.1 million and other real estate owned of $380 thousand at June 30, 2016, were reclassified as non-covered at September 30, 2016. All rights and obligations of the Bank and the FDIC under the loss share agreements, including the clawback provisions and the settlement of outstanding loss share claims, were resolved and terminated under the Termination Agreement. The termination of the FDIC loss share agreements had no impact on the yields of the loans that were previously covered under these agreements. The Bank will recognize all future recoveries, losses and expenses related to the previously covered assets since the FDIC will no longer share in those amounts. 29 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The following table provides changes in the estimated receivable from the FDIC: For the nine months ended September 30, Balance, beginning of period $ 943 $ 3,964 Increase (decrease) in expected losses on loans - 52 Additional losses to OREO - (6 ) Reimbursable expenses (income) - ) Amortization discounts and premiums, net ) Payments to (reimbursements from) the FDIC ) ) Balance sheet write offs as a result of termination of loss share 3,701 - Balance, end of period $ - $ 1,190 The estimated receivable from the FDIC was measured separately from the related covered assets and was recorded at carrying value. At December 31, 2015, the projected cash flows related to the FDIC receivable for losses on covered loans and assets were approximately $925 thousand. Included in the estimated receivable above is a component of amortization, to be recognized over the life of the agreement, with increases or decreases based on estimated performance of the underlying loans. In relation to the FDIC indemnification asset was expected “true-up” with the FDIC related to the loss share agreements described above. The loss share agreements between the Bank and the FDIC with respect to New Horizons Bank and Bank of Hiawassee each contained a provision that obligated the Company to make a true-up payment to the FDIC if the realized losses of each of these acquired banks were less than expected. An estimate of this amount was determined each reporting period during which the agreements were still effective. At December 31, 2015, the “true-up” amount was estimated to be approximately $5.8 million at the end of the loss share agreements which was recorded in other liabilities on the balance sheet. 30 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 7 – Other Real Estate Owned The Company owned $2.7 million and $5.5 million in OREO at September 30, 2016 and December 31, 2015, respectively. At December 31, 2015, $1.2 million of OREO was covered under the loss share agreements with the FDIC. On August 26, 2016 the Bank terminated the loss share agreements with the FDIC. As a result, the remaining balance of covered OREO was transferred to the non-covered portfolio, and the Bank will bear all future losses on that portfolio of foreclosed properties. Transactions in OREO for the three and nine months ended September 30, 2016 and 2015 are summarized below: Three months ended Nine months ended September 30, September 30, Non-CoveredOREO Beginning balance $ 2,866 $ 8,904 $ 4,211 $ 8,979 Additions 311 955 449 3,955 Transfers from covered to non-covered 380 - 380 812 Sales ) Writedowns ) Ending balance $ 2,730 $ 7,087 $ 2,730 $ 7,087 Covered OREO Beginning balance $ 380 $ 884 $ 1,240 $ 3,011 Additions 333 - 1,009 Transfers from covered to non-covered ) - ) ) Sales ) ) ) Writedowns - ) (1 ) Ending balance $ - $ 1,056 $ - $ 1,056 As of September 30, 2016, the Company has $3.0 million of consumer mortgage loans secured by residential real estate properties for which formal foreclosure proceedings are in process. Note 8 – Income Taxes Income taxes are provided based on the asset-liability method of accounting, which includes the recognition of deferred tax assets (“DTAs”) and liabilities for the temporary differences between carrying amounts and tax bases of assets and liabilities, computed using enacted tax rates. In general, the Company records a DTA when the event giving rise to the tax benefit has been recognized in the consolidated financial statements. As of September 30, 2016 and December 31, 2015, the Company had a net DTA in the amount of approximately $26.9 million and $29.0 million, respectively. The Company evaluates the carrying amount of the DTA on a quarterly basis in accordance with the guidance provided in FASB ASC Topic 740, in particular, applying the criteria set forth therein to determine whether it is more likely than not (i.e., a likelihood of more than 50%) that some portion, or all, of the DTA will not be realized within its life cycle, based on the weight of available evidence. In most cases, the realization of the DTA is dependent upon generating a sufficient level of taxable income in future periods, which can be difficult to predict. In addition to projected earnings, the Company also considers projected asset quality, liquidity, its strong capital position, which could be leveraged to increase earning assets and generate taxable income, its growth plans and other relevant factors. Based on the weight of available evidence, the Company determined as of September 30, 2016 and December 31, 2015 that it is more likely than not that it will be able to fully realize the existing DTA and therefore considered it appropriate not to establish a DTA valuation allowance at either September 30, 2016 or December 31, 2015. 31 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 9 - Per Share Results Basic earnings per share represent income available to common shareholders divided by the weighted-average number of shares outstanding during the relevant period. Diluted earnings per share reflect additional shares that would have been outstanding if dilutive potential shares had been issued or vested. Potential shares that may be issued by the Company or vested relate solely to outstanding stock options and restricted shares (non-vested shares), and are determined using the treasury stock method. Under the treasury stock method, the number of incremental shares is determined by assuming the issuance of stock for the outstanding stock options and vesting of restricted shares is reduced by the number of shares assumed to be repurchased from the issuance proceeds, using the average market price of the Company's stock for the period. Weighted-average shares for the basic and diluted EPS calculations have been reduced by the average number of unvested restricted shares. Anti-dilutive shares represent those options whose weighted average exercise price is less than the closing stock price at the reporting date and those restricted stock awards that are unvested and not dilutive, as described above, as of the reporting date. Basic and diluted earnings per common share have been computed based upon net income as presented in the accompanying condensed consolidated statements of income divided by the weighted-average number of common shares outstanding or assumed to be outstanding as summarized below: Weighted-Average Shares for Earnings Per Share Calculation Three Months Ended Nine Months Ended September 30, September 30, Weighted-average number of common shares outstanding excluding unvested restricted shares 52,361,305 43,934,909 52,333,157 43,949,557 Effect of dilutive stock options and unvested restricted shares 382,623 352,110 341,158 344,634 Weighted-average number of common shares and dilutive potential common shares outstanding 52,743,928 44,287,019 52,674,315 44,294,191 There were 1,498,817 outstanding options and 882,631 outstanding unvested restricted shares that were anti-dilutive for the three months ended September 30, 2016. There were 298,455 dilutive stock options and 84,168 dilutive unvested restricted shares outstanding for the nine months ended September 30, 2016. There were 1,838,487 outstanding options and 883,047 outstanding unvested restricted shares that were anti-dilutive for the three months ended September 30, 2015. There were 260,980 dilutive stock options and 91,130 dilutive unvested restricted shares outstanding for the three months ended September 30, 2015. There were 1,541,416 outstanding options and 881,497 outstanding unvested restricted shares that were anti-dilutive for the nine months ended September 30, 2016. There were 255,856 dilutive stock options and 85,302 dilutive unvested restricted shares outstanding for the nine months ended September 30, 2016. There were 1,845,014 outstanding options and 883,997 outstanding unvested restricted shares that were anti-dilutive for the nine months ended September 30, 2015. There were 254,453 dilutive stock options and 90,181 dilutive unvested restricted shares outstanding for the nine months ended September 30, 2015. 32 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 10 - Commitments a nd Continge ncies In the normal course of business, there are various outstanding commitments and contingent liabilities, such as commitments to extend credit, which are not reflected in the accompanying unaudited condensed consolidated financial statements. At September 30, 2016, the Company had $803.6 million of pre-approved but unused lines of credit, $10.3 million of standby letters of credit and $11.9 million of commercial letters of credit. At December 31, 2015, the Company had $514.8 million of pre-approved but unused lines of credit, $9.1 million of standby letters of credit and $267 thousand of commercial letters of credit. In management’s opinion, these commitments represent no more than normal lending risk to the Company and will be funded from normal sources of liquidity. Note 11 - Derivative Financial Instruments and Hedging Activities The Company uses certain derivative instruments, including interest rate floors, caps and swaps, to meet the needs of its customers as well as to manage the interest rate risk associated with certain transactions. The following table summarizes the derivative financial instruments utilized by the Company: September 30, 2016 December 31, 2015 Estimated Fair Value Estimated Fair Value Notional Notional Balance Sheet Location Amount Gain Loss Amount Gain Loss Cash flow hedges: Interest rate contracts: Other assets and Pay fixed swaps with counterparty other liabilities $ 45,000 $ - $ 3,214 $ 70,000 $ - $ 3,788 Fair value hedges: Interest rate contracts: Pay fixed rate swaps with counterparty Other liabilities 25,488 - 684 23,118 - 344 Not designated as hedges: Customer-related interest rate contracts: Matched interest rate swaps with borrower Other assets 173,549 7,439 - 97,571 2,945 - Matched interest rate swaps with counterparty Other liabilities 173,549 - 7,988 97,571 - 3,174 Matched foreign exchange contract with borrower Other assets 156 2 - 662 19 - Matched foreign exchange contract with counterparty Other liabilities 156 - 2 662 - 19 347,410 7,441 7,990 196,466 2,964 3,193 Total derivatives $ 417,898 $ 7,441 $ 11,888 $ 289,584 $ 2,964 $ 7,325 The Company entered into an interest rate swap agreement during October 2013 with a notional amount of $20.0 million. This derivative instrument is used to protect the Company from future interest rate risk on a portion of its floating rate FHLB borrowings. This derivative instrument is a $20.0 million, five-year interest rate swap, with an effective date of October 21, 2016. The instrument carries a fixed rate of 3.439% with quarterly payments commencing in January 2017. This derivative instrument is accounted for as a cash flow hedge with effective changes in fair market value recorded in other comprehensive income net of tax. This derivative instrument is carried at a fair market value of $(2.2) million and $(1.4) million at September 30, 2016 and December 31, 2015, respectively, and is included in other liabilities. 33 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The Company entered into three interest rate swap agreements during December 2013 with an aggregate notional amount of $50.0 million. These derivative instruments are used to protect the Company from future interest rate risk related to a seven-year commitment of floating rate broker-dealer sweep accounts through a brokered deposit program. These derivative instruments are a combination of a $12.5 million forward starting, five-year interest rate swap; a $12.5 million forward starting, seven-year interest rate swap; and a $25.0 million two-year forward starting swap. Effective dates for these derivative instruments are January 2, 2014, January 2, 2014 and January 4, 2016, respectively. In January 2016, the $25.0 million two-year forward starting swap was terminated, resulting in a $1.9 million breakage fee. This breakage fee is being amortized to interest expense over the remaining life of the underlying instruments. The remaining two $12.5 million forward starting interest rate swaps carry a fixed rate of 1.688% with monthly payments commencing February 3, 2014 and a fixed rate of 2.341% with monthly payments commencing February 3, 2014. These derivative instruments are accounted for as cash flow hedges with effective changes in fair market value recorded in other comprehensive income net of tax. The remaining derivative instruments totaling $25.0 million are carried at a fair market value of $(1.0) million and $(.6) million at September 30, 2016 and December 31, 2015, respectively, and are included in other liabilities. At September 30, 2016 and December 31, 2015, the Company had loan swaps, with an aggregate notional amount of $25.5 million and $23.1 million respectively, accounted for as fair value hedges in accordance with ASC 815, Derivatives and Hedging . These derivative instruments are used to protect the Company from interest rate risk caused by changes in the LIBOR curve in relation to certain designated fixed rate loans. The derivative instruments are used to convert these fixed rate loans to an effective floating rate. If the variable rate is below the stated fixed rate of the loan for a given period, the Company will owe the floating rate payer the notional amount times the difference between the variable rate and the stated fixed rate. If the variable rate is above the stated rate for any given period during the term of the contract, the Company will receive payments based on the notional amount times the difference between the variable rate and the stated fixed rate. To meet the needs of the Company’s customers, at September 30, 2016 the Company had interest rate swap agreements in place to convert certain fixed-rate receivables to floating rates. To offset this interest rate risk, the Company has entered into substantially identical agreements with a third party to swap these fixed rate agreements into variable rates. The interest rate swaps are used to provide the customer fixed rate financing while managing interest rate risk and were not designated as hedges. The interest rate swaps pay and receive interest based on a floating rate based on one month LIBOR plus credit spread, with payments being calculated on the notional amount. The interest rate swaps are settled monthly, with varying maturities. The interest rate swaps had a notional amount of $173.6 million at September 30, 2016 and are included in other assets and other liabilities at their fair values of $7.4 million and $8 million, respectively. All changes in fair value are recorded as other income within non-interest income. Fair values for interest rate swap agreements are based upon the amounts required to settle the contracts. At December 31, 2015, the interest rate swaps had a notional amount of $97.6 million representing the amount of fixed-rate receivables outstanding and liabilities outstanding, and are included in other assets and other liabilities at their fair values of $2.9 million and $3.2 million respectively. In 2015, the Company began entering into foreign exchange contracts to convert foreign currency to/from U.S. Dollars on behalf of the Company’s customers. To offset this foreign exchange risk, the Company has entered into substantially identical agreements with a third party to hedge these foreign exchange contracts. The foreign exchange contracts had a notional amount of $156 thousand at September 30, 2016 representing the amount of contracts outstanding in U.S. dollars, and are included in other assets and other liabilities at their fair value of $2 thousand. All changes in fair value are recorded as other noninterest income and other noninterest expense. The notional amount of foreign exchange contracts at December 31, 2015 were $662 thousand, and were included in other assets and other liabilities at their fair value of $19 thousand. 34 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The following table details the location and amounts recognized in the Condensed Consolidated Statements of Income and Condensed Consolidated Statements of Comprehensive Income: Effective Portion Pre-tax gain (loss) recognized in OCI Pre-tax gain (loss) reclassified from AOCI into income For the three months ended September 30, For the nine months ended September 30, Location of amounts reclassified For the three months ended September 30, For the nine months ended September 30, from AOCI into Income Cash flow hedges: Interest rate contracts $ 355 $ ) $ ) $ ) Total interest expense $ 86 $ 104 $ 263 $ 311 Pre-tax gain (loss) recognized in income For the three months ended For the nine months ended Location of amounts September 30, September 30, recognized in income Fair value hedges: Interest rate contracts Pay fixed rate swaps with counterparty Total interest income $ ) $ ) $ ) $ ) Not designated as hedges: Client-related interest rate contracts Other income ) ) ) $ ) $ ) $ ) $ ) $ ) Because of the unfavorable position of outstanding swap instruments at September 30, 2016 and December 31, 2015, the Company posted collateral of approximately $18.4 million and $10.5 million in securities, respectively, with the related counterparties. Note 12 – Accumulated Other Comprehensive Income The before and after tax amounts allocated to each component of other comprehensive income are presented in the following table. Reclassification adjustments related to securities available for sale are included in gain on sale of securities available-for-sale in the accompanying Condensed Consolidated Statements of Income. Amortization of net unrealized losses on securities transferred to held-to-maturity is included in interest income on taxable investment securities in the accompanying Condensed Consolidated Statements of Other Comprehensive Income. 35 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) For the Three Months Ended For the Three Months Ended September 30, 2016 September 30, 2015 Before Tax Amount Tax Expense (Benefit) Net of Tax Amount Before Tax Amount Tax Expense (Benefit) Net of Tax Amount Securities available for sale and transferred securities: Change in net unrealized gains (losses) during the period $ ) $ ) $ ) $ 2,853 $ 1,025 $ 1,828 Change in net unrealized gain (loss) on securities transferred to held to maturity 26 26 - 73 26 47 Reclassification adjustment for net gains recognized in net income - - - ) 20 ) Total securities available for sale and transferred securities ) ) ) 2,872 1,071 1,801 Derivatives: Change in the accumulated loss on effective cash flow hedge derivatives 355 171 183 ) ) ) Change in the accumulated loss on terminated cash flow hedge derivatives 93 34 59 - - - Reclassification adjustment for interest payments 86 ) 118 104 ) 143 Total derivatives 534 174 360 ) ) ) Total other comprehensive income (loss) $ 7 $ 2 $ 5 $ 1,131 $ 415 $ 716 For the Nine Months Ended For the Nine Months Ended September 30, 2016 September 30, 2015 Before Tax Amount Tax Expense (Benefit) Net of Tax Amount Before Tax Amount Tax Expense (Benefit) Net of Tax Amount Securities available for sale and transferred securities: Change in net unrealized gains (losses) during the period $ 6,256 $ 2,339 $ 3,917 $ 2,688 $ 996 $ 1,692 Change in net unrealized gain (loss) on securities transferred to held to maturity 78 90 ) 282 112 170 Reclassification adjustment for net gains recognized in net income 93 - 93 ) ) ) Total securities available for sale and transferred securities 6,427 2,429 3,998 2,916 1,088 1,828 Derivatives: Change in the accumulated loss on effective cash flow hedge derivatives ) 155 ) Change in the accumulated loss on terminated cash flow hedge derivatives 278 ) 855 - - - Reclassification adjustment for interest payments 263 96 167 311 117 194 Total derivatives ) Total other comprehensive income (loss) $ 5,624 $ 2,103 $ 3,521 $ 772 $ 280 $ 492 36 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The following table presents activity in accumulated other comprehensive income (loss), net of tax, by component for the periods indicated. Securities Available for Sale Securities Transferred from Available f or Sale to Held to Maturity Derivatives Accumulated Other Comprehensive Income (Loss) Balance, January 1, 2016 $ 564 $ ) $ ) $ ) Other comprehensive income (loss) before reclassifications 3,905 - ) 2,406 Amounts reclassified from accumulated other comprehensive loss 93 - 167 260 Transfer of securities from available for sale to held to maturity 12 ) - - Terminated cash flow hedge derivatives - - 855 855 Net other comprehensive income (loss) during the period 4,010 ) ) 3,521 Balance, September 30, 2016 $ 4,574 $ ) $ ) $ 658 Balance, January 1, 2015 $ 1,313 $ ) $ ) $ ) Other comprehensive income (loss) before reclassifications 1,862 - ) 332 Amounts reclassified from accumulated other comprehensive loss ) - 194 160 Transfer of securities from available for sale to held to maturity ) 170 - - Net other comprehensive income (loss) during the period 1,658 170 ) 492 Balance, September 30, 2015 $ 2,971 $ ) $ ) $ ) Note 13 - Fair Value Measurements The Company is required to disclose the estimated fair value of financial instruments, both assets and liabilities on and off the balance sheet, for which it is practicable to estimate fair value. These fair value estimates are made at each balance sheet date, based on relevant market information and information about the financial instruments. Fair value estimates are intended to represent the price at which an asset could be sold or the price for which a liability could be settled in an orderly transaction between market participants at the measurement date. However, given there is no active market or observable market transactions for many of the Company’s financial instruments, the Company has made estimates of many of these fair values which are subjective in nature, involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. Changes in assumptions could significantly affect the estimated values. The methodologies used for estimating the fair value of financial assets and financial liabilities are discussed below: Cash and Cash Equivalents – Cash and cash equivalents, which are comprised of cash and due from banks, interest-earning balances at banks and Federal funds sold, approximate their fair value. Investment Securities Available-for-sale and Investment Securities Held-to-Maturity - Fair value for investment securities is based on the quoted market price if such information is available. If a quoted market price is not available, fair values are based on quoted market prices of comparable instruments. Nonmarketable Equity Securities – Cost is a reasonable estimate of fair value for nonmarketable equity securities because no quoted market prices are available and the securities are not readily marketable. The carrying amount is adjusted for any other than temporary declines in value. Loans Held for Sale - For certain homogenous categories of loans, such as residential mortgages, fair value is estimated using the quoted market prices for securities backed by similar loans, adjusted for differences in loan characteristics. Loans, net of allowance - The fair value of other types of loans is estimated by discounting the future cash flows using the current rates at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities. Further adjustments are made to reflect current market conditions. There is no discount for liquidity included in the expected cash flow assumptions. FDIC Indemnification Asset – The fair values for the FDIC indemnification asset are estimated based on discounted future cash flows using current discount rates. Accrued Interest Receivable - The carrying amount is a reasonable estimate of fair value. Deposits - The fair value of deposits with no stated maturities, including demand deposits, savings, money market and NOW accounts, is the amount payable on demand at the reporting date. The fair value of deposits that have stated maturities, primarily time deposits, is estimated by discounting expected cash flows using the rates currently offered for instruments of similar remaining maturities. Borrowings - The fair values of short-term and long-term borrowings are based on discounting expected cash flows at the interest rate currently offered for debt with the same or similar remaining maturities and collateral requirements. Accrued Interest Payable - The carrying amount is a reasonable estimate of fair value. Derivative Instruments – The fair value of derivative instruments, including interest rate swaps and swap fair value hedges, is based on discounted cash flow models. All future floating cash flows are projected and both floating and fixed cash flows are discounted to the valuation date. Financial Instruments with Off-Balance Sheet Risk - With regard to financial instruments with off-balance sheet risk, it is not practicable to estimate the fair value of future financing commitments. The Company utilizes fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. Securities available-for-sale and derivative instruments are recorded at fair value on a recurring basis. Additionally, from time to time, the Company may be required to record other assets at fair value on a nonrecurring basis. These nonrecurring fair value adjustments typically involve application of lower of cost or market accounting or write-downs of individual assets. 37 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The Company groups assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. Level 1 Valuation is based upon quoted prices for identical instruments traded in active markets. Level 2 Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active and model-based valuation techniques for which all significant assumptions are observable in the market. Level 3 Valuation is generated from model-based techniques that use at least one significant assumption not observable in the market. These unobservable assumptions reflect estimates of assumptions that market participants would use in pricing the asset or liability. Valuation techniques may include the use of option pricing models, discounted cash flow models and similar techniques. The carrying amounts and estimated fair values of the Company’s financial instruments, none of which are held for trading purposes, at September 30, 2016 and December 31, 2015 are as follows: 38 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The carrying amounts and estimated fair values of the Company’s financial instruments, none of which are held for trading purposes, at September 30, 2016 and December 31, 2015 are as follows: Fair Value Measurements Carrying Estimated Quoted Prices in Active Markets for Identical Assets or Liabilities Significant Other Observable Inputs Significant Unobservable Inputs Amount Fair Value (Level 1) (Level 2) (Level 3) September 30, 2016 Financial assets: Cash and cash equivalents $ 73,951 $ 73,951 $ 73,951 $ - $ - Investment securities available-for-sale 405,010 405,010 1,256 402,394 1,360 Investment securities held-to-maturity 99,415 103,724 - 103,724 Nonmarketable equity securities 16,289 16,289 - 16,289 - Loans held for sale 15,203 15,203 - 15,203 - Loans, net of allowance 2,357,338 2,322,840 - 173,549 2,149,291 Accrued interest receivable 6,045 6,045 - 6,045 - Derivative instruments 7,441 7,441 - 7,441 - Financial liabilities: Deposits with no stated maturity 1,734,277 1,734,277 - 1,734,277 - Deposits with stated maturities 750,000 751,569 - 751,569 - Borrowings 343,064 343,064 - 343,064 - Accrued interest payable 901 901 - 901 - Derivative instruments 11,888 11,888 - 11,888 - December 31, 2015 Financial assets: Cash and cash equivalents $ 70,526 $ 70,526 $ 70,526 $ - $ - Investment securities available-for-sale 384,934 384,934 - 383,434 1,500 Investment securities held-to-maturity 106,458 107,629 - 107,629 - Nonmarketable equity securities 11,366 11,366 - 11,366 - Loans held for sale 4,943 4,943 - 4,943 - Loans, net of allowance 1,732,751 1,674,081 - 32,117 1,641,964 FDIC indemnification asset 943 925 - - 925 Accrued interest receivable 5,082 5,082 - 5,082 - Derivative instruments 3,193 3,193 - 3,193 - Financial liabilities: Deposits with no stated maturity 1,412,882 1,412,882 - 1,412,882 - Deposits with stated maturities 539,780 541,823 - 541,823 - Borrowings 239,258 239,159 - 239,159 - Accrued interest payable 515 515 - 515 - Derivative instruments 7,325 7,325 - 7,325 - The following is a description of valuation methodologies used for assets and liabilities: Investment Securities - Investment securities available-for-sale are recorded at fair value on a recurring basis. Investment securities held-to-maturity are valued at quoted market prices or dealer quotes similar to securities available-for-sale. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Level 1 securities include those traded on an active exchange, such as the New York Stock Exchange, United States Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include MBS issued by government-sponsored entities or private label entities, municipal bonds and corporate debt securities that are valued using quoted prices for similar instruments in active markets. Securities classified as Level 3 include a corporate debt security in a less liquid market whose value is determined by reference to the going rate of a similar debt security if it were to enter the market at period end. The derived market value requires significant management judgment and is further substantiated by discounted cash flow methodologies. 39 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Derivative Instruments - Derivative instruments held or issued by the Company for risk management purposes are traded in over-the-counter markets where quoted market prices are not readily available. For those derivatives, the Company uses a third party to measure the fair value on a recurring basis. The Company classifies derivative instruments held or issued for risk management purposes as Level 2. The Company’s derivative instruments consist of interest rate swaps and swap fair value hedges. Loans - Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Once a loan is identified as individually impaired, management measures it for the estimated impairment. The fair value of impaired loans is estimated using one of several methods, including collateral value, discounted cash flows or a pooled probability of default and loss given default calculation. Those impaired loans not requiring a specific allowance represent loans for which the fair value exceeds the recorded investments in such loans. Impaired loans where a specific allowance is established based on the fair value of collateral require classification in the fair value hierarchy. The Company records such impaired loans as nonrecurring Level 3. At September 30, 2016 and December 31, 2015, substantially all of the total impaired loans were evaluated based on the fair value of the collateral. The Company records loans involved in fair value hedges at fair market value on a recurring basis. The Company does not record other loans at fair value on a recurring basis. Loans held for sale – Loans held for sale are adjusted to lower of cost or market upon transfer from the loan portfolio to loans held for sale. Subsequently, loans held for sale are carried at the lower of carrying value or fair value. Fair value is based upon independent market prices, appraised values of the collateral, management’s estimation of the value of the collateral or commitments on hand from investors within the secondary market for loans with similar characteristics. The fair value adjustments for loans held for sale are recorded as nonrecurring Level 2. Other real estate owned - OREO is adjusted to fair value upon transfer of the loans to OREO. Subsequently, OREO is carried at the lower of carrying value or fair value less costs to sell. Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral. When the fair value of the collateral is measured due to further deterioration in the value of the OREO since initial recognition, the Company records the foreclosed asset as nonrecurring Level 3. 40 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Assets and Liabilities Recorded at Fair Value on a Recurring Basis The table below presents, by level, the recorded amount of assets and liabilities at September 30, 2016 and December 31, 2015 measured at fair value on a recurring basis: Fair Value on a Recurring Basis Quoted Prices in Significant Active Markets for Other Significant Identical Assets Observable Inputs Unobservable Inputs Assets/Liabilities Description (Level 1) (Level 2) (Level 3) at Fair Value September 30, 2016 U.S. Government agencies $ - $ - $ - $ - Municipal securities - 13,564 - 13,564 Residential agency pass-through securities - 193,286 - 193,286 Residential collateralized mortgage obligations - 99,969 - 99,969 Asset-backed securities - 95,555 - 95,555 Corporate and other securities - 20 1,360 1,380 All other equity securities 1,256 - - 1,256 Fair value loans - 173,549 - 173,549 Derivative instruments - ) - ) December 31, 2015 U.S. Government agencies $ - $ 514 $ - $ 514 Municipal securities - 14,796 - 14,796 Residential agency pass-through securities - 131,460 - 131,460 Residential collateralized mortgage obligations - 151,631 - 151,631 Commercial mortgage-backed obligations - 4,756 - 4,756 Asset-backed securities - 79,120 - 79,120 Corporate and other securities - - 1,500 1,500 All other equity securities 1,157 - - 1,157 Fair value loans - 32,117 - 32,117 Derivative instruments - ) - ) Securities measured on a Level 3 recurring basis at September 30, 2016 and December 31, 2015 include a corporate debt security whose value is determined by the going rate of a similar debt security if it were to enter the market at period end with additional liquidity discounts applied due to a smaller available market. There were no transfers between valuation levels for any accounts for the three and nine months ended September 30, 2016 and 2015. If different valuation techniques were deemed necessary, we would consider those transfers to occur at the end of the period that the accounts are valued. The following is a reconciliation of the beginning and ending balances for assets measured at fair value on a recurring basis using significant unobservable inputs (Level 3) for the three and nine months ended September 30, 2016 and 2015. Securities Available for Sale (in thousands) Three Months Ended September 30, Nine Months Ended September 30, Fair value, beginning of period $ 1,360 $ 1,562 $ 1,500 $ 1,570 Change in unrealized gain recognized in other comprehensive income - ) ) ) Fair value, end of period $ 1,360 $ 1,520 $ 1,360 $ 1,520 41 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Assets Recorded at Fair Value on a Nonrecurring Basis The Company may be required, from time to time, to measure certain other financial assets at fair value on a nonrecurring basis in accordance with GAAP. These adjustments to fair value usually result from application of lower of cost or market accounting or impairment charges of individual assets. Processes are in place for overseeing the valuation procedures for Level 3 measurements of OREO and impaired loans. The assets are reviewed on a quarterly basis to determine the accuracy of the observable inputs, generally third party appraisals, auction values, values derived from trade publications and data submitted by the borrower, and the appropriateness of the unobservable inputs, generally discounts due to current market conditions and collection issues. Discounts are based on asset type and valuation source; deviations from the standard are documented. The discounts are periodically reviewed to determine whether they remain appropriate. Consideration is given to current trends in market values for the asset categories and gain and losses on sales of similar assets. Discounts range from 0% to 100% depending on the nature of the assets and source of value. Real estate is valued based on appraisals or evaluations, discounted by 8% at a minimum with higher discounts for property in poor condition or property with characteristics that may make it more difficult to market. Commercial loans secured by receivables or non-real estate collateral are generally valued using the discounted cash flow method. Inputs are determined on a borrower-by-borrower basis. Impaired loans and related write-downs are based on the fair value of the underlying collateral if repayment is expected solely from the collateral or using a pooled probability of default and loss given default calculation. Collateral values are reviewed quarterly and estimated using customized discounting criteria and appraisals. Other real estate owned is based on the lower of the cost or fair value of the underlying collateral less expected selling costs. Collateral values are estimated primarily using appraisals and reflect a market value approach. Fair values are reviewed quarterly and new appraisals are generally obtained annually. The following table sets forth by level, within the fair value hierarchy, the Company’s assets at fair value on a nonrecurring basis at September 30, 2016 and December 31, 2015: Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets/ Assets Inputs Inputs (Liabilities) Description (Level 1) (Level 2) (Level 3) at Fair Value September 30, 2016 OREO $ - $ - $ 2,730 $ 2,730 Impaired loans - - 56 56 December 31, 2015 OREO $ - $ - $ 5,451 $ 5,451 Impaired loans: CRE - investor income producing - - 365 365 Residential mortgage - - 725 725 Residential construction - - 251 251 In accordance with accounting for foreclosed property, the carrying value of OREO is periodically reviewed and written down to fair value and any loss is included in earnings. During the three months ended September 30, 2016, OREO with a carrying value of $0.6 million was written down by $0.1 million to $0.5 million. During the nine months ended September 30, 2016, OREO with a carrying value of $3.6 million was written down by $0.3 million to $3.3 million. During the three months ended September 30, 2015, OREO with a carrying value of $2.5 million was written down by $375 thousand to $2.2 million. During the nine months ended September 30, 2015, OREO with a carrying value of $3.3 million was written down by $485 thousand to $2.8 million. 42 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The table below presents the valuation methodology and unobservable inputs for Level 3 assets measured at fair value on a nonrecurring basis at September 30, 2016. Weighted Fair Value Valuation Methodology Unobservable Inputs Range of Inputs Average Discount OREO $ 2,730 Appraisals Discount to reflect current 0% - 30% % Impaired Loans $ 56 Collateral based measurements Discount to reflect current market conditions and ultimate collectability 0% - 60% % $ 2,730 Note 14 – Shareholde rs’ Equity The Company maintains share-based plans for directors and employees to attract, retain and provide incentives for key employees in the form of incentive and non-qualified stock options and restricted stock. As a result of the First Capital merger, the Company assumed the First Capital Bancorp, Inc. 2010 Stock Incentive Plan (renamed the Park Sterling Corporation 2010 Stock Incentive Plan) which at the effective date of the merger had 184,789 shares available for future awards to be issued under the plan. The total number of shares available for issuance under all outstanding share-based plans is 612,035 as of September 30, 2016. For the three months ended September 30, 2016, the Company issued 28,750 restricted stock awards and acquired 50,466 shares in connection with satisfaction of tax withholding obligations on vested restricted stock. For the three months ended September 30, 2015, the Company issued 3,000 restricted stock awards, issued 8,885 shares pursuant to the exercise of stock options, repurchased 4,000 shares in open market transactions and acquired 1,457 shares in connection with satisfaction of tax withholding obligations on vested restricted stock. For the nine months ended September 30, 2016, the Company issued 265,284 restricted stock awards and 1,300 shares of common stock to employees under the 2014 Long-term Incentive Plan, repurchased 248,349 shares of Common Stock in open market transactions and acquired 174,292 shares in connection with satisfaction of tax withholding obligations on vested restricted stock. For the nine months ended September 30, 2015, the Company issued 215,3000 restricted stock awards, issued 37,848 shares pursuant to the exercise of stock options, issued 1,182 shares of common stock to employees under the 2014 Long-term Incentive Plan, repurchased 153,609 shares in open market transactions and acquired 34,488 shares in connection with satisfaction of tax withholding obligations on vested restricted stock. Activity in the Company’s share-based plans is summarized in the following table: Outstanding Options Nonvested Restricted Shares Weighted Weighted Weighted Average Average Average Aggregate Number Exercise Contractual Intrinsic Number Grant Date Intrinsic Outstanding Price Term (Years) Value Outstanding Fair Value Value At December 31, 2015 2,086,993 $ 7.43 3.73 $ 1,518,937 959,309 $ 5.02 $ 7,789,590 Restricted shares granted - 272,250 7.35 - Options exercised ) - Restricted shares vested - ) 6.43 - Expired and forfeited ) - - - ) 6.96 - At September 30, 2016 1,797,272 $ 7.59 2.81 $ 2,259,244 975,964 $ 5.25 $ 7,850,408 Exercisable at September 30, 2016 1,795,605 At September 30, 2016, unrecognized compensation cost related to nonvested restricted shares of $2.7 million is expected to be recognized over a weighted-average period of 1.27 years. Total compensation expense for restricted shares was $335 thousand and $305 thousand for the three months ended September 30, 2016 and 2015, respectively. Total compensation expense for restricted shares was $1 million and $880 thousand for the nine months ended September 30, 2016 and 2015, respectively. 43 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) On February 24, 2011 as contemplated in connection with the Bank’s initial public offering, the Company granted 436,590restricted stock awards that were subject to stock price-based performance conditions, designed to vest one-third each when the Company’s share price achieves, for 30 consecutive trading days, $8.125, $9.10 and $10.40, respectively. On September 28, 2016, 145,530 restricted shares vested as the first performance criteria was achieved. At September 30, 2016, 291,060 of the Company’s totaloutstanding non-vested restricted shares were subject to the remaining stock price-based performance conditions. Note 15 – Subsequ ent Event Dividend Declaration On October 26, 2016, the Company announced that its Board of Directors declared a quarterly dividend of $0.04 per common share, payable on November 22, 2016 to all common shareholders of record as of the close of business on November 8, 2016. On October 26, 2016, the Company’s Board of Directors approved a new share repurchase program whereby the Company may purchase up to 2.65 million common shares, or approximately 5% of the company’s 53.3 million outstanding common shares. The share repurchase authorization, which is effective November 1, 2016 and extends through November 1, 2018 and permits the Company to effect the repurchases from time to time through a combination of open market repurchases, privately negotiated transactions, accelerated share repurchase transactions and other derivative transactions. 44 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains, and Park Sterling Corporation (the “Company”) and its management may make, certain statements that constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements can be identified by the fact that they do not relate strictly to historical or current facts and often use words such as “may,” “plan,” “contemplate,” “anticipate,” “believe,” “intend,” “continue,” “expect,” “project,” “predict,” “estimate,” “could,” “should,” “would,” “will,” “goal,” “target” and similar expressions. The forward-looking statements express management’s current expectations or forecasts of future events, results and conditions, including the general business strategy of engaging in bank mergers, organic growth, branch openings and closings, expansion in new markets, hiring of additional personnel, expansion or addition of product capabilities, expected footprint of the banking franchise and anticipated asset size; anticipated loan growth; changes in loan mix and deposit mix; capital and liquidity levels; net interest income; provision expense; noninterest income and noninterest expenses; realization of deferred tax asset; credit trends and conditions, including loan losses, allowance for loan loss, charge-offs, delinquency trends and nonperforming asset levels; the amount, timing and prices of any share repurchases; the payment of common stock dividends; and other similar matters. These forward-looking statements are not guarantees of future results or performance and by their nature involve certain risks and uncertainties that are based on management’s beliefs and assumptions and on the information available to management at the time that these disclosures were prepared. Actual outcomes and results may differ materially from those expressed in, or implied by, any of these forward-looking statements. You should not place undue reliance on any forward-looking statement and should consider all of the following uncertainties and risks, as well as those more fully discussed in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2015 filed with the Securities and Exchange Commission (“SEC”) on March 4, 2016 (the “2015 Form 10-K”) and in any of the Company’s subsequent filings with the SEC: inability to identify and successfully negotiate and complete additional combinations with other potential merger partners or to successfully integrate such businesses into the Company, including the Company’s ability to adequately estimate or to realize the benefits and cost savings from and limit any unexpected liabilities acquired as a result of any such business combination; failure to generate an adequate return on investment related to new branches or other hiring initiatives; inability to generate future organic growth in loan balances, retail banking, wealth management, mortgage banking or capital markets results through the hiring of new personnel, development of new products, including new online and mobile banking platforms for treasury services, opening of de novo branches, or otherwise; inability to capitalize on identified revenue enhancements or expense management opportunities; inability to generate future ATM and card income from marketing expenses; the effects of negative or soft economic conditions, including stress in the commercial real estate markets or failure of continued recovery in the residential real estate markets; changes in consumer and investor confidence and the related impact on financial markets and institutions; changes in interest rates; failure of assumptions underlying noninterest expense levels; failure of assumptions underlying the establishment of allowances for loan losses; deterioration in the credit quality of the loan portfolio or in the value of the collateral securing those loans; deterioration in the value of securities held in the investment securities portfolio; the possibility of recognizing other than temporary impairments on holdings of collateralized loan obligation securities as a result of the Volcker Rule; the impacts on the Company of a potential increasing rate environment; the potential impacts of any government shutdown or debt ceiling impasse, including the risk of a United States credit rating downgrade or default, or continued global economic instability, which could cause disruptions in the financial markets, impact interest rates, and cause other potential unforeseen consequences; fluctuations in the market price of the common stock, regulatory, legal and contractual requirements, other uses of capital, the Company’s financial performance, market conditions generally, and future actions by the board of directors, in each case impacting repurchases of common stock or declaration of dividends; legal and regulatory developments including changes in the federal risk-based capital rules; increased competition from both banks and nonbanks; changes in accounting standards, rules and interpretations, inaccurate estimates or assumptions in accounting, including acquisition accounting fair market value assumptions and accounting for purchased credit-impaired loans, and the impact on the Company’s financial statements; and management’s ability to effectively manage credit risk, market risk, operational risk, legal risk, and regulatory and compliance risk. Forward-looking statements speak only as of the date they are made, and the Company undertakes no obligation to update any forward-looking statement to reflect the impact of circumstances or events that arise after the date the forward-looking statement was made. 45 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The purpose of this discussion and analysis is to focus on significant changes in our financial condition as of and results of operations for the three- and nine-month periods ended September 30, 2016. This discussion and analysis highlights and supplements information contained elsewhere in this Quarterly Report on Form 10-Q, particularly the preceding unaudited condensed consolidated financial statements and accompanying notes (the “Unaudited Financial Statements”). Executive Overview The Company reported net income of $14.6 million, or $0.28 per share, for the nine months ended September 30, 2016 compared to $12.8 million, or $0.29 per share, for the nine months ended September 30, 2015. Changes in net income for the first nine months of 2016 include a 25.04% increase in net interest income and a 13.33 % increase in noninterest income, which were partially offset by a 24.05% increasein noninterest expense driven by the acquisition of First Capital Bancorp, Inc. (“First Capital”) on January 1, 2016, and a $1.3 million increase in provision for loan losses driven by an increase in qualitative factors following the added market volatility and heightened uncertainty which emerged at the end of the second quarter. The Company reported adjusted net income, which excludes merger-related expenses and gain or loss on sale of securities, of $19.9 million, or $0.38 per share, for the nine months ended September 30, 2016, compared to $13 million, or $0.29 per share, for the nine months ended September 30, 2015. The increase in adjusted net income resulted from higher net interest and noninterest income, partially offset by the increase in noninterest expenses, again driven primarily by the acquisition of First Capital and the increase in provision for loan losses. Net interest margin was 3.67% for the nine months ended September 30, 2016, representing a 6 basis point decrease from 3.73% for the nine months ended September 30, 2015. This decrease in net interest margin reflects primarily the lower interest rates on new loans and core net interest margin compression, partially offset by the additional accretion of fair value marks on purchased performing loans acquired from First Capital. Total assets increased $712.67 million, or 28.3%, to $3.2 billion at September 30, 2016, compared to total assets of $2.5 billion at December 31, 2015. Cash and equivalents increased 4.9% and total investment securities increased 2.8%. Total loans, excluding loans held for sale, increased 36.1%, to $2.4 billion due primarily to the acquisition of First Capital, as well as continued success in origination efforts. Asset quality remains a point of strength for the Company with nonperforming loans to total loans of 0.48% and nonperforming assets to total assets of 0.44% at September 30, 2016. Nonperforming loans increased 38.9%, to $11.5 million, at September 30, 2016, compared to $8.3 million, or 0.47% of total loans, at December 31, 2015. The increase is caused by the transfer of two loans to non-performing, which are well secured and currently are not expected to result in a loss. Nonperforming assets increased to $14.2 million, at September 30, 2016, compared to $13.7 million, or 0.54% of total assets, at December 31, 2015. Total deposits increased 27.2%, to $2.5 billion at September 30, 2016, compared to $2.0 billion at December 31, 2015, due to the acquisition of First Capital and growth in both retail and commercial banking as the Company has continued to emphasize growing transaction account relationships. Total shareholders’ equity increased 26%, to $358.7 million at September 30, 2016 compared to $284.7 million at December 31, 2015, driven by the issuance of shares in connection with the acquisition of First Capital, retained earnings and an increase in unrealized gains in the marketable securities portfolio and cash flow hedges. The Company’s ratio of total common equity to total assets decreased to 11.12% at September 30, 2016 from 11.32% at December 31, 2015. The Company’s ratio of tangible common equity to tangible assets decreased to 9.00% at September 30, 2016 from 9.93% at December 31, 2015. The Company’s Tier 1 leverage ratio decreased to 10.06% at September 30, 2016 from 11.00% at December 31, 2015, primarily due to higher intangible assets as a result of the First Capital acquisition. Adjusted net income and related per share measures, as well as tangible common equity and tangible assets, and related ratios, are non-GAAP financial measures. For reconciliations to the most comparable GAAP measure, see “Non-GAAP Financial Measures” below. 46 Business Overview The Company, a North Carolina corporation, was formed in October 2010 to serve as the holding company for the Bank and is a bank holding company registered with the Federal Reserve Board. The Bank was incorporated in September 2006 as a North Carolina-chartered commercial nonmember bank. On January 1, 2011, the Company acquired all of the outstanding common stock of the Bank in exchange for shares of the Company’s Common Stock, on a one-for-one basis, in a statutory share exchange transaction effected under North Carolina law pursuant to which the Company became the bank holding company for the Bank. On January 1, 2016, the Company completed its acquisition of First Capital pursuant to the Agreement and Plan of Merger, dated as of September 30, 2015 (the “Agreement”), under which First Capital, a bank holding company headquartered in Richmond, Virginia, was merged with and into the Company with the Company as the surviving entity. Pursuant to the Agreement, upon completion of the merger, First Capital common shareholders received either $5.54 in cash or 0.7748 Park Sterling shares for each First Capital share they held, subject to the limitation that the total consideration for shareholders consisted of 30.0% in cash and 70.0% in Park Sterling shares; First Capital warrant holders received either $1.77 in cash or 0.24755 Park Sterling shares for each First Capital warrant they held, subject to the limitation that the total consideration for warrant holders consisted of 30.0% in cash and 70.0% in Park Sterling shares; and each outstanding option to purchase shares of First Capital common stock was converted into the right to receive cash equal to the product of (a) $5.54 minus the per share exercise price of such option, and (b) the number of shares of First Capital common stock subject to the option. Simultaneously with completion of the merger, First Capital Bank merged into the Bank. The merger helps us achieve our strategic goal of building out our Richmond presence by significantly enhancing our local branch network and adding talented bankers and leadership to our local team while increasing our operating scale to drive efficiencies and position the Company for accelerated revenue growth opportunities to further strengthen financial returns to shareholders. The Company serves professionals, individuals, and small and mid-sized businesses by offering a full array of financial services, including deposit, mortgage banking, cash management, consumer and business finance, capital markets and wealth management services with a commitment to “Answers You Can Bank OnSM .” The Company prides itself on being large enough to help customers achieve their financial aspirations, yet small enough to care that they do. Our focus is on building a banking franchise that is noted for sound risk management, strong community focus and exceptional customer service. Non-GAAP Fina ncial Measures In addition to traditional measures, management uses tangible assets, tangible common equity, adjusted allowance for loan losses, adjusted net income, and adjusted noninterest expenses, and related ratios and per-share measures, including adjusted return on average assets and adjusted return on average equity, each of which is a non-GAAP financial measure. Management uses (i) tangible assets and tangible common equity (which exclude goodwill and other intangibles from equity and assets) and related ratios to evaluate the adequacy of shareholders' equity and to facilitate comparisons with peers; (ii) adjusted allowance for loan losses (which includes net fair market value adjustments related to acquired loans) to evaluate both its asset quality and asset quality trends, and to facilitate comparisons with peers; and (iii) adjusted net income and adjusted noninterest expense (which exclude merger-related expenses and gain or loss on sale of securities, as applicable) to evaluate its core earnings and to facilitate comparisons with peers. 47 The following table presents these non-GAAP financial measures and provides a reconciliation of these non-GAAP measures to the most directly comparable GAAP measure reported in the Company’s consolidated financial statements: Reconciliation of Non-GAAP Financial Measures September 30, December 31, (Unaudited) (Unaudited) (dollars in thousands, except per share amounts) Tangible common equity to tangible assets Total assets $ 3,226,938 $ 2,514,260 Less: intangible assets ) ) Tangible assets $ 3,152,012 $ 2,475,492 Total common equity $ 358,696 $ 284,704 Less: intangible assets ) ) Tangible common equity $ 283,770 $ 245,936 Tangible common equity 283,770 245,936 Divided by: tangible assets 3,152,012 2,475,492 Tangible common equity to tangible assets % % Common equity to assets % % Adjusted allowance for loan losses (1) Allowance for loan losses $ 11,612 $ 9,064 Plus: acquisition accounting net FMV adjustments to acquired loans 29,259 28,173 Adjusted allowance for loan losses $ 40,871 $ 37,237 Divided by: total loans (excluding LHFS before FMV adjustments) 2,398,220 1,769,988 Adjusted allowance for loan losses to total loans % % Allowance for loan losses to total loans % % Three months ended Nine months ended September 30, September 30, September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Adjusted net income Pretax income (as reported) $ 9,516 $ 6,870 $ 22,728 $ 19,021 Plus: merger-related expenses 1,487 31 7,948 320 (gain) loss on sale of securities - ) 93 ) Adjusted pretax income 11,003 6,847 30,769 19,287 Tax expense 3,691 2,085 10,981 6,280 Adjusted net income $ 7,312 $ 4,762 $ 19,788 $ 13,007 Divided by: weighted average diluted shares 52,743,928 44,287,019 52,674,315 44,294,191 Adjusted net income per share $ 0.14 $ 0.11 $ 0.38 $ 0.29 Estimated tax rate % Adjusted noninterest expense Noninterest expense $ 21,112 $ 18,419 $ 69,211 $ 55,791 Less: merger-related expenses ) Adjusted noninterest expense $ 19,625 $ 18,388 $ 61,263 $ 55,471 Adjusted return on average assets Adjusted net income $ 7,312 $ 4,762 $ 19,788 $ 13,007 Divided by: average assets 3,186,799 2,473,034 3,151,614 2,421,397 Multiplied by: annualization factor 3.98 1.34 Adjusted return on average assets % Return on average assets % Adjusted return on average equity Adjusted net income $ Divided by: average common equity Multiplied by: annualization factor Adjusted return on average equity % Return on average equity % Provided merely as supplemental information for comparing the combined allowance and fair market value adjustments to the combined acquired and non-acquired loan portfolios; fair market adjustments are available only for losses on acquired loans. 48 Recent Accounting Pronouncements See Note 2 — Recent Accounting Pronouncements, to the Unaudited Financial Statements for a description of recent accounting pronouncements including the respective expected dates of adoption and effects on results of operations and financial condition. Critical Accounting Policies and Estimates In the preparation of our financial statements, we have adopted various accounting policies that govern the application of accounting principles generally accepted in the United States (“GAAP”) and in accordance with general practices within the banking industry. Our significant accounting policies are described in Note 2 – Summary of Significant Accounting Policies to the Company’s audited consolidated financial statements and accompanying notes (the “2015 Audited Financial Statements”) included in the 2015 Form 10-K. While all of these policies are important to understanding the Unaudited Financial Statements, certain accounting policies described below involve significant judgment and assumptions by management that have a material impact on the carrying value of certain assets and liabilities. We consider these accounting policies to be critical accounting policies. The judgment and assumptions we use are based on historical experience and other factors, which we believe to be reasonable under the circumstances. Because of the nature of the judgment and assumptions we make, actual results could differ from these judgments and assumptions that could have a material impact on the carrying values of our assets and liabilities and our results of operations. PCI Loans. Loans purchased with evidence of credit deterioration since origination and for which it is probable that all contractually required payments will not be collected are considered credit impaired. Evidence of credit quality deterioration as of the purchase date may include statistics such as internal risk grade, past due and nonaccrual status, recent borrower credit scores and recent loan-to-value (“LTV”) percentages. Purchased credit-impaired (“PCI”) loans are initially measured at fair value, which includes estimated future credit losses expected to be incurred over the life of the loan. Accordingly, the associated allowance for credit losses related to these loans is not carried over at the acquisition date. We estimate the cash flows expected to be collected at acquisition using specific credit review of certain loans, quantitative credit risk, interest rate risk and prepayment risk models, and qualitative economic and environmental assessments, each of which incorporates our best estimate of current key relevant factors, such as property values, default rates, loss severity and prepayment speeds. Under the accounting guidance for PCI loans, the excess of the present value of cash flows expected to be collected over the estimated fair value is referred to as the accretable yield and is recognized in interest income over the remaining life of the loan, or pool of loans, in situations where there is a reasonable expectation about the timing and amount of cash flows to be collected. The difference between the contractually required payments and the cash flows expected to be collected at acquisition, considering the impact of prepayments, is referred to as the nonaccretable difference and is available to absorb future charge-offs. In addition, subsequent to acquisition, we periodically evaluate our estimate of cash flows expected to be collected. These evaluations, performed quarterly, require the continued usage of key assumptions and estimates, similar to the initial estimate of fair value. In the current economic environment, estimates of cash flows for PCI loans require significant judgment given the impact of home price and property value changes, changing loss severities, prepayment speeds and other relevant factors. Decreases in the expected cash flows will generally result in a charge to the provision for credit losses resulting in an increase to the allowance for loan losses. Significant increases in the expected cash flows will generally result in an increase in interest income over the remaining life of the loan, or pool of loans. Disposals of loans, which may include sales of loans to third parties, receipt of payments in full or part from the borrower or foreclosure of the collateral, result in removal of the loan from the PCI loan portfolio at its carrying amount. PCI loans represent loans acquired in connection with the acquisitions of Community Capital Corporation (“Community Capital”), Citizens South Banking Corporation (“Citizens South”), Provident Community Bancshares, Inc. (“Provident Community”) and First Capital, that were deemed credit impaired at the time of acquisition. PCI loans that had been classified as nonperforming loans by these institutions are no longer classified as nonperforming so long as, at acquisition and quarterly re-estimation periods, we believe we will fully collect the new carrying value of these loans. It is important to note that judgment regarding the timing and amount of cash flows to be collected is required to classify PCI loans as performing, even if the loan is contractually past due. Allowance for Loan Losses. The allowance for loan losses is based upon management's ongoing evaluation of the loan portfolio and reflects an amount considered by management to be its best estimate of known and inherent losses in the portfolio as of the balance sheet date. The determination of the allowance for loan losses involves a high degree of judgment and complexity. In making the evaluation of the adequacy of the allowance for loan losses, management considers current economic and market conditions, independent loan reviews performed periodically by third parties, portfolio trends and concentrations, delinquency information, management's internal review of the loan portfolio, internal historical loss rates and other relevant factors. While management uses the best information available to make evaluations, future adjustments to the allowance may be necessary if conditions differ substantially from the assumptions used in making the evaluations. In addition, regulatory examiners may require us to recognize changes to the allowance for loan losses based on their judgments about information available to them at the time of their examination. Although provisions have been established by loan segments based upon management's assessment of their differing inherent loss characteristics, the entire allowance for losses on loans, other than the portion related to PCI loans and specific reserves on impaired loans, is available to absorb further loan losses in any segment. Further information regarding our policies and methodology used to estimate the allowance for possible loan losses is presented in Note 5 – Loans and Allowance for Loan Losses to the 2015 Audited Financial Statements, and Note 5 – Loans and Allowance for Loan Losses to the Unaudited Financial Statements included in this Form 10-Q. 49 OREO. Other real estate owned (“OREO”), consisting of real estate acquired through, or in lieu of, loan foreclosures, is recorded at the lower of cost or fair value less estimated selling costs when acquired. Fair value is determined based on independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral. Management also considers other factors, including changes in absorption rates, length of time the property has been on the market and anticipated sales values, which have resulted in adjustments to the collateral value estimates indicated in certain appraisals. At the time of foreclosure or initial possession of collateral, any excess of the loan balance over the fair value of the real estate held as collateral is treated as a charge against the allowance for loan losses. Subsequent declines in the fair value of OREO below the new cost basis are recorded through valuation adjustments. Significant judgments and complex estimates are required in estimating the fair value of OREO, and the period of time within which such estimates can be considered current is significantly shortened during periods of market volatility. In response to market conditions and other economic factors, management may utilize liquidation sales as part of its problem asset disposition strategy. As a result of the significant judgments required in estimating fair value and the variables involved in different methods of disposition, the net proceeds realized from sales transactions could differ significantly from appraisals, comparable sales, and other estimates used to determine the fair value of other real estate. Management reviews the value of OREO periodically and adjusts the values as appropriate. Revenue and expenses from OREO operations as well as gains or losses on sales and any subsequent adjustments to the value are recorded as net cost (earnings) of operation of OREO, a component of non-interest expense. FDIC Indemnification Asset. In accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 805, the FDIC indemnification asset was initially recorded at its fair value, and is measured separately from the related covered assets because the indemnification asset is not contractually embedded in them or transferrable with them in the event of disposal. The FDIC indemnification asset is measured at carrying value subsequent to initial measurement. Improved cash flows of the underlying covered assets will result in impairment of the FDIC indemnification asset and thus amortization through noninterest income. Impairment of the underlying covered assets will increase the cash flows of the FDIC indemnification asset and result in a credit to the provision for loan losses for acquired loans. Impairment and, when applicable, its subsequent reversal are included in the provision for loan losses in the condensed consolidated statements of income. The purchase and assumption agreements between the Bank and the FDIC, as discussed in Note 6 – FDIC Loss Share Agreements to the 2015 Audited Financial Statements, and Note 6 – FDIC Loss Share Agreements to the Unaudited Financial Statements included in this Form 10-Q, each contained a provision that obligated the Bank to make a true-up payment to the FDIC if the realized losses of each of the applicable acquired banks were less than expected. These amounts are recorded in other liabilities on the balance sheet. The actual payment would be determined at the end of the term of the loss sharing agreements based on the negative bid, expected losses, intrinsic loss estimate, and assets covered under the loss share agreements. On August 26, 2016, the Bank entered into an early termination agreement with the FDIC (the “Termination Agreement”) pursuant to which it terminated the loss share agreements. Under the terms of the Termination Agreement, the Bank made a net payment of $4.4 million to the FDIC as consideration for early termination of the loss share agreements. The early termination resulted in a net one-time after-tax charge of approximately $15 thousand during the third quarter of 2016. As a result of entering into the Termination Agreement, assets that were covered by the loss share agreements were reclassified as non-covered at September 30, 2016. All rights and obligations of the Bank and the FDIC under the loss share agreements, including the clawback provisions and the settlement of outstanding loss share claims, were resolved and terminated under the Termination Agreement. The termination of the FDIC loss share agreements had no impact on the yields of the loans that were previously covered under these agreements. The Bank will recognize all future recoveries, losses and expenses related to the previously covered assets since the FDIC will no longer share in those amounts. 50 Income Taxes. Income taxes are provided based on the asset-liability method of accounting, which includes the recognition of deferred tax assets (“DTAs”) and liabilities for the temporary differences between carrying amounts and tax bases of assets and liabilities, computed using enacted tax rates. In general, we record a DTA when the event giving rise to the tax benefit has been recognized in the consolidated financial statements. As of September 30, 2016 and December 31, 2015, we had a net DTA in the amount of approximately $26.9 million and $29 million, respectively. The decrease from December 31, 2015, reflects the increase in deferred tax assets related to the merger with First Capital in the first quarter, which was more thanoffset by 2016 earnings. We evaluate the carrying amount of our DTA quarterly in accordance with the guidance provided in FASB ASC Topic 740, in particular, applying the criteria set forth therein to determine whether it is more likely than not (i.e., a likelihood of more than 50%) that some portion, or all, of the DTA will not be realized within its life cycle, based on the weight of available evidence. In most cases, the realization of the DTA is dependent upon the Company generating a sufficient level of taxable income in future periods, which can be difficult to predict. If our forecast of taxable income within the carry forward periods available under applicable law is not sufficient to cover the amount of net DTAs, such assets may be impaired. Based on the weight of available evidence, we have determined that it is more likely than not that we will be able to fully realize the existing DTA. Accordingly, we considered it appropriate not to establish a DTA valuation allowance at either September 30, 2016 or December 31, 2015. Additional information regarding our income taxes is presented in Note 12 —Income Taxes to the 2015 Audited Financial Statements and Note 8 — Income Taxes to the Unaudited Financial Statements included in this Form 10-Q. Financial Condition at September 30, 2016 and December 31, 2015 Total assets increased $712.7 million to $3.2 billion at September 30, 2016 compared to total assets of $2.5 billion at December 31, 2015. During the nine months, cash and equivalents increased $3.4 million, or 4.9%, to $73.6 million at September 30, 2016 from $70.3 million at December 31, 2015; total loans, excluding loans held for sale, increased $627.1 million, or 36.1%, to $2.4 billion at September 30, 2016 from $1.7 billion at December 31, 2015; and investment securities, which include available-for-sale and held-to-maturity securities, increased slightly to $504.4 million at September 30, 2016 from $491.4 million at December 31, 2015. These changes were driven by the acquisition of First Capital and organic growth during the period. Total liabilities of $2.9 billion at September 30, 2016 increased $638.7 million, or 28.6%, compared to total liabilities of $2.2 billion at December 31, 2015. Total deposits increased $531.6 million, or 27.2%, to $2.5 billion at September 30, 2016 reflecting both the acquisition of First Capital as well as growth in commercial and retail banking. Total borrowings increased $103.8 million, or 43.4%, to $343.1 million at September 30, 2016 from $239.3 million at December 31, 2015, including an increase of $8.6 million in trust preferred subordinated debt, net of acquisition accounting fair market value adjustments, assumed in the First Capital acquisition and the incurrence of an additional $95 million of FHLB borrowings. Total shareholders’ equity increased $74 million, or 26%, during the nine month period ended September 30, 2016 to $358.7 million. The $74 million increase was primarily due to $61.3 million related to the 8,376,094 shares issued in connection with the acquisition of First Capital, $14.6 million of net income for the nine months ended September 30, 2016 and a $3.5 million improvement in accumulated other comprehensive income resulting from unrealized securities gains. Additionally, there were 285,721 stock options exercised during the first nine months of 2016, resulting in total proceeds of $1.8 million. These increases were partially offset by the repurchase of 248,349 shares of Common Stock in open market transactions pursuant to our previously announced share repurchase program, the acquisition of 174,492 shares in connection with satisfaction of tax withholding obligations on vested restricted stock and the payment of $5.3 million of dividends on common stock. 51 The following table presents selected ratios for the Company for the three and nine months ended September 30, 2016 and for the year ended December 31, 2015: Selected Ratios Three months ended Nine months ended Twelve months September 30, September 30, ended (annualized) (annualized) December 31, Return on Average Assets 0.79% 0.77% 0.62% 0.71% 0.68% Return on Average Equity 7.04% 6.71% 5.53% 6.12% 5.90% Period End Equity to Total Assets 11.12% 11.44% 11.12% 11.44% 11.32% In vestment Securities and Other Earning Assets We use investment securities to generate interest income through the employment of excess funds, to provide liquidity, to fund loan demand or deposit liquidation, and to pledge as collateral, where required. The composition of our investment portfolio changes from time to time as we consider our liquidity needs, interest rate expectations, asset/liability management strategies, and capital requirements. Securities available-for-sale are carried at fair market value, with unrealized holding gains and losses reported in accumulated other comprehensive income, net of tax. Securities held-to-maturity are carried at amortized cost. At September 30, 2016, investment securities totaled $504.4 million compared to $491.4 million at December 31, 2015. There were no sales of securities available-for-sale during the three months ended September 30, 2016. Securities available-for-sale of $124.4 million were sold in the nine months ended September 30, 2016 resulting in gross gains of $94 thousand and gross losses of $187 thousand. Sales of securities during the three and nine months ended September 30, 2015 were $3.1 million. The significant amount of sales of securities during 2016 is due to the sale of securities held by First Capital immediately following the acquisition. At September 30, 2016, our available-for-sale investment portfolio had a net unrealized gain of $7.3 million compared to a $903 thousand net unrealized gain at December 31, 2015. The improvement in the unrealized gain is a result of an improvement in market rates at period end. There were no securities with an unrealized loss deemed to be other than temporary at September 30, 2016 or December 31, 2015. The “Volcker Rule” under the Dodd Frank Act generally prohibits banks and their affiliates from engaging in proprietary trading and investing in and sponsoring a covered fund (such as a hedge fund and or private equity fund). At September 30, 2016 and December 31, 2015, the Company held a collateralized loan obligation (“CLO”) with a fair value of $5.0 million, which was included in asset-backed securities, that currently would be prohibited under the Volcker Rule. In October 2016, the Company sold the prohibited security and recorded a loss of $44 thousand. The net unrealized loss of the prohibited CLO was $57 thousand at December 31, 2015. At September 30, 2016, we had $38.5 million in interest-bearing deposits at correspondent banks, all of which was on deposit with the Federal Reserve Bank, compared to $16.5 million in interest-bearing deposits at December 31, 2015. Loans We consider asset quality to be of primary importance, and employ seasoned credit professionals and documented processes to ensure effective oversight of credit approvals and asset quality monitoring. Our internal loan policy is reviewed by our board of directors’ Loan and Risk Committee on an annual basis and our underwriting guidelines are reviewed and updated on a periodic basis. A formal loan review process is maintained both to ensure adherence to lending policies and to ensure accurate loan grading and is reviewed by our board of directors. Since inception, we have promoted the separation of loan underwriting from the loan production staff through our credit department. Currently, credit administration analysts or portfolio managers are responsible for underwriting and assigning risk grades for all commercial loans with exposure in excess of $500 thousand. Underwriting is completed on standardized forms including a loan approval form and supporting documents which outline the loan's structure and a detailed analysis of loan purpose, borrower strength (including individual and global cash flow worksheets), repayment sources and, when applicable, collateral positions and guarantor strength. The credit memorandum further identifies exceptions to policy and/or regulatory limits, total exposure, internal risk grades and other relevant credit information. Loans are approved or denied by varying levels of signature authority based on total customer relationship exposure. A management-level loan committee reviews all loans greater than $3 million and is responsible for approving all credits in excess of the chief credit officer and senior credit officers’ lending authority, which was $5 million at September 30, 2016. 52 Our loan underwriting policy contains LTV limits that are at or below levels required under regulatory guidance, when such guidance is available, including limitations for non-real estate collateral, such as accounts receivable, inventory and marketable securities. When applicable, we compare LTV with loan-to-cost guidelines and usually limit loan amounts to the lower of the two ratios. We also consider FICO scores and strive to uphold a high standard when extending loans to individuals. We have not underwritten any subprime, hybrid, no-documentation or low-documentation products. All acquisition, construction and development (“AC&D”) loans, whether related to commercial or consumer borrowers, are subject to policies, guidelines and procedures specifically designed to properly identify, monitor and mitigate the risk associated with these loans. Loan officers receive and review a cost budget from the borrower at the time an AC&D loan is originated. Loan draws are monitored against the budgeted line items during the development period in order to identify potential cost overruns. Individual draw requests are verified through review of supporting invoices as well as site inspections performed by an external inspector. Additional periodic site inspections are performed by loan officers at times that do not coincide with draw requests in order to keep abreast of ongoing project conditions. Our current AC&D loan origination is focused on 1–4 family residential construction for retail customers and 1-4 family residential home construction to selected well-qualified builders, as well as owner-occupied commercial and pre-leased commercial build-to-suit properties. Concentrations as a percent of capital are reported to the board of directors on a quarterly basis. Market conditions for AC&D loans continued to improve over the past three years due to increasing new home sales in our primary markets. As of September 30, 2016, approximately 1% of our AC&D loan portfolio, commercial and consumer, falls under the watch list. Our second mortgage exposure is primarily attributable to our home equity lines of credit (“HELOC”) portfolio, which totaled approximately $181.3 million as of September 30, 2016. HELOCs typically have a draw period of 10 years followed by a 10- or 15- year repayment period. During the draw period, a borrower is only required to make interest payments. Once the draw period has concluded, the line is typically placed on a 1% repayment schedule or is renewed. Management closely monitors HELOCs for end-of-draw periods and works with customers as the end-of-draw approaches. Reviews of all outstanding HELOCs are performed on at least a semi-annual basis. All loans are assigned an internal risk grade and are reviewed continuously for payment performance and updated through annual portfolio reviews. Loans on the Bank’s watch list are monitored through quarterly watch meetings and monthly impairment meetings. Classified loans are generally managed by a dedicated special asset team who is experienced in various loan rehabilitation and work out practices. Special asset loans are generally managed with a least-loss strategy. At September 30, 2016, total loans, net of deferred fees and excluding loans held for sale, increased $627.1 million compared to December 31, 2015 due to the acquisition of First Capital and organic loan growth. The acquisition of First Capital led to shifts in the allocation of the loan portfolio from December 31, 2015 to September 30, 2016. The combination of commercial and industrial and owner-occupied real estate loans decreased to 30% of total loans at September 30, 2016 from 32% of total loans at December 31, 2015. Investor income producing commercial real estate increased to 33% from 29% of total loans and AC&D loans increased to 15% of total loans as compared to 10% of total loans at December 31, 2015. Total consumer loans decreased to 22% from 28% of total loans, with residential mortgages decreasing to 11%, home equity lines of credit decreasing to 8% and residential construction decreasing to 3%, of total loans. Asset Quality and Allowance for Loan Losses Our Allowance for Loan Losses Committee is responsible for overseeing our allowance and works with our chief executive officer, senior financial officers, senior risk management officers and the Audit Committee of the board of directors in developing and achieving our allowance methodology and practices. Our allowance for loan loss methodology includes four components – specific reserves, quantitative reserves, qualitative reserves and reserves on PCI loans. 53 The following table presents a breakdown of our allowance for loan losses, by component and by loan product type, as of September 30, 2016 and December 31, 2015. Details of the seven environmental factors for consideration in the qualitative component of the allowance methodology as well as additional information about the four components and our policies and methodology used to estimate the allowance for loan losses are presented in Note 5 – Loans and Allowance for Loan Losses to the Unaudited Financial Statements included in this Form 10-Q. Allowance Allocation by Component September 30, 2016 Specific Reserve Quantitative Reserve Qualitative Reserve PCI Reserve $ % of Total Allowance $ % of Total Allowance $ % of Total Allowance $ % of Total Allowance (dollars in thousands) Commercial: Commercial and industrial $ - % $ 501 % $ 1,702 % $ 3 % CRE - owner-occupied - % 163 % 1,137 % - % CRE - investor income producing 2 % 204 % 2,453 % 15 % AC&D - 1-4 family construction - % 1 % 587 % - % AC&D - lots, land & development - % 20 % 533 % - % AC&D - CRE - % 147 % 1,027 % - % Other commercial - % 82 % 117 % - % Consumer: Residential mortgage 20 % 145 % 656 % 14 % Home equity lines of credit 176 % 298 % 961 % 10 % Residential construction - % 121 % 307 % - % Other loans to individuals - % 6 % 203 % - % Total $ 198 % $ 1,688 % $ 9,683 % $ 42 % December 31, 2015 Specific Reserve Quantitative Reserve Qualitative Reserve Reserve on PCI Loans $ % of Total Allowance $ % of Total Allowance $ % of Total Allowance $ % of Total Allowance (dollars in thousands) Commercial: Commercial and industrial $ - % $ 745 % $ 1,076 % $ - % CRE - owner-occupied - % 116 % 1,019 % - % CRE - investor income producing - % 726 % 1,373 % - % AC&D - 1-4 family construction - % - % 247 % - % AC&D - lots, land, & development - % - % 278 % - % AC&D - CRE - % 37 % 642 % - % Other commercial - % - % 69 % - % Consumer: Residential mortgage - % 169 % 503 % - % HELOC 192 % 286 % 859 % - % Residential construction - % 253 % 208 % - % Other loans to individuals - % - % 266 % - % Total $ 192 % $ 2,332 % $ 6,540 % $ - % The allowance for loan losses was $11.6 million, or 0.49% of total loans, at September 30, 2016 compared to $9.1 million, or 0.52% of total loans, at December 31, 2015. The allowance for loan losses is increased by provisions charged to operations and reduced by loans charged off, net of recoveries. The increase in the allowance for loan losses was a function of an increase of $2.8 million in the qualitative component of the allowance primarily due to due to an increase in the economic and market trends factor in light of market volatility and heightened uncertainty which emerged at the end of the second quarter, organic loan growth and additional provision recorded for the purchased performing loans. This increase was partially offset by a decrease of $1.0 million in the quantitative component of the allowance due to a decrease in historical loss rates applied to the portfolio as older periods with higher rates of net charge-offs are replaced with more recent periods with higher rates of net recoveries. There was also an increase of $7 thousand in specific reserves for the nine months ended September 30, 2016. 54 In accordance with GAAP, loans acquired from Community Capital, Citizens South, Provident Community and First Capital were adjusted to reflect estimated fair market value at acquisition and the associated allowance for loan losses was eliminated. At September 30, 2016, acquired loans comprised 29% of our total loans, compared to 22% at December 31, 2015. The ratio of the adjusted allowance for loan losses to total loans, which includes the remaining acquisition accounting fair market value adjustments for acquired loans, was 1.70% at September 30, 2016 and 2.10% at December 31, 2015. Adjusted allowance for loan losses to loans is a non-GAAP financial measure which is provided as supplemental information for comparing the combined allowance and fair market value adjustments to the combined acquired and non-acquired loan portfolios. Fair market value adjustments are available only for losses on acquired loans. For a reconciliation to the most comparable GAAP measure, see “Non-GAAP Financial Measures” above. While management believes that it uses the best information available to determine the allowance for loan losses, and that the Company’s allowance for loan losses is maintained at a level appropriate in light of the risk inherent in our loan portfolio based on an assessment of various factors affecting the loan portfolio, unforeseen market conditions could result in adjustments to the allowance for loan losses, and net income could be significantly affected, if circumstances differ substantially from the assumptions used in making the final determination. The allowance for loan losses to total loans may increase if our loan portfolio deteriorates due to economic conditions or other factors. We evaluate and estimate off-balance sheet credit exposure at the same time we estimate credit losses for loans by a similar process, including an estimate of commitment usage levels. These estimated credit losses are not recorded as part of the allowance for loan losses, but are recorded to a separate liability account by a charge to income, if material. Loan commitments, unused lines of credit and standby letters of credit make up the off-balance sheet items reviewed for potential credit losses. At both September 30, 2016 and December 31, 2015, $125 thousand was recorded as an other liability for off-balance sheet credit exposure. Nonperforming Assets Nonperforming assets, which consist of nonaccrual loans, accruing troubled debt restructurings (“TDRs”), accruing loans for which payments are 90 days or more past due, and OREO, totaled $14.2 million, or 0.44% of total assets at September 30, 2016 compared to $13.7 million, or 0.54%, of total assets at December 31, 2015. Nonperforming loans, which consist of nonaccrual loans, accruing TDRs and accruing loans for which payments are 90 days or more past due, increased $3.2 million, or 39%, to $11.5 million, or 0.48% of total loans at September 30, 2016, compared to $8.3 million, or 0.47% of total loans at December 31, 2015. Nonperforming loans continue to remain at low levels and, when presented, are resolved as expeditiously as possible by management. It is our general policy to place a loan on nonaccrual status when it is over 90 days past due and there is reasonable doubt that all principal and interest will be collected. Nonaccrual loans increased $4.3 million, or 99%, in the first nine months of 2016 from $4.3 million at December 31, 2015 to $8.6 million at September 30, 2016. The increase at September 30, 2016 is largely attributable to the $2.5 million transfer of two loans to non-performing; these loans are well secured and no loss is currently expected. Nonaccrual TDRs are included in the nonaccrual loan amounts noted. At September 30, 2016, nonaccrual TDR loans were $390 thousand and had no related allowance recorded. At December 31, 2015, nonaccrual TDR loans were $466 thousand and had no related allowances recorded. Accruing TDRs totaled $2.5 million at September 30, 2016 and $2.8 million at December 31, 2015 and had related allowances of $176 thousand recorded at both September 30, 2016 and December 31, 2015. We grade loans with an internal risk grade scale of 10 through 90. Loans with grades 10 through 50 represent “pass” loans in accordance with the regulatory definition. Loans with a grade 60 represent “special mention” and grades 70 and higher represent “classified” credit grades according to the regulatory definitions. Loans are reviewed on a regular basis internally, and at least annually are subject to an independent loan review, to validate appropriate underwriting, servicing and risk grading. Credits are reviewed for past due trends, declining cash flows, significant decline in collateral value, weakened guarantor financial strength, management concerns, market conditions and other factors that could jeopardize the repayment performance of the loan. Documentation deficiencies including collateral perfection and outdated or inadequate financial information are also considered in grading loans. All loans graded 60 or worse are included on our list of “watch loans,” which represent potential problem loans, and are updated periodically and reported to both management and the Loan and Risk Committee of the board of directors quarterly. Impairment analyses are performed on all classified loans (risk grade of 70 or worse) generally greater than $150 thousand as well as selected other loans as deemed appropriate. At September 30, 2016, we maintained “watch loans” totaling $31.7 million compared to $31.2 million at December 31, 2015. Approximately $26.1 million and $26.8 million of the watch loans at September 30, 2016 and December 31, 2015, respectively, were acquired loans. The future level of watch loans cannot be predicted, but rather will be determined by several factors, including overall economic conditions in the markets served. 55 We employ one of three potential methods to determine the fair value of impaired loans: 1) Fair value of collateral method. This is the most common method and is used when the loan is collateral dependent. In most cases, we will obtain an “as is” appraisal from a third-party appraisal group. The fair value from that appraisal may be adjusted downward for liquidation discounts for foreclosure or quick sale scenarios, as well as any applicable selling costs. 2) Cash flow method. This method is used when we believe that we will collect the loan primarily from cash flows generated by the borrower. 3) Observable market value method. This is the method used least often by us. Fair value is based on the offering price from a note buyer, in either the local community or a national loan sale advisor. With respect to nonaccrual commercial and nonaccrual consumer AC&D loans, we typically utilize an “as-is,” or “discounted,” value to determine an appropriate fair value. When appraising projects with an expected cash flow to be received over a period of time, such as acquisition and development/land development loans, fair value is determined using a discounted cash flow methodology. We also account for expected selling and holding costs when determining an appropriate property value. At September 30, 2016, OREO totaled $2.7 million, all of which is recorded at values based on our most recent appraisals. At December 31, 2015, OREO totaled $5.5 million, all of which was recorded at values based on the most recent appraisals then available. At December 31, 2015, $1.2 million of OREO was covered under the FDIC loss share agreements. As described above under “Critical Accounting Policies and Estimates – FDIC Indemnification Asset”, on August 26, 2016, the Bank terminated its FDIC loss share agreements. As a result, the remaining balance of covered OREO was transferred to the non-covered portfolio and the Bank will bear all future gains, losses and expenses related to the previously covered foreclosed assets. Deposits and Other Borrowings We offer a broad range of deposit instruments, including personal and business checking accounts, individual retirement accounts, business and personal money market accounts and certificates of deposit, at competitive interest rates. Deposit account terms vary according to the minimum balance required, the time periods the funds must remain on deposit, and the interest rate, among other factors. We regularly evaluate the internal cost of funds, survey rates offered by competing institutions, review cash flow requirements for lending and liquidity and execute rate changes when deemed appropriate. Total deposits at September 30, 2016 were $2.5 billion, an increase of $531.6 million, or 27.23%, from December 31, 2015. Noninterest bearing demand deposits increased $154.8 million, or 44.1% during the period. Non-brokered money market, NOW and savings deposits increased $166.6 million, or 16.7%. Non-brokered time deposits increased $182.6 million, or 38.3%, and brokered deposits, which consist of brokered interest-bearing deposits, brokered money market accounts, and brokered certificates of deposits, increased $27.6 million, or 21.5%. Increases were primarily due to the acquisition of First Capital, as well asretail and commercial sales efforts. The following is a summary of deposits at September 30, 2016 and December 31, 2015: September 30, December 31, (dollars in thousands) Noninterest bearing demand deposits $ 505,591 $ 350,836 Interest-bearing demand deposits 426,893 407,204 Money market deposits 638,734 500,569 Savings 98,057 89,271 Brokered deposits 156,034 128,390 Certificates of deposit and other time deposits 659,179 476,392 Total deposits $ 2,484,488 $ 1,952,662 Total borrowings increased $103.8 million to $343.1 million at September 30, 2016 compared to $239.3 million at December 31, 2015. Borrowings at September 30, 2016 include $33.2 million (after acquisition accounting fair market value adjustments) of Tier 1-eligible subordinated debt related to trust preferred securities, of which $8.6 million was assumed in connection with the acquisition of First Capital, a $29.7 million senior unsecured term loan and $235.0 million of FHLB borrowings. 56 The following table details short and long-term borrowings at September 30, 2016 and December 31, 2015: September 30, 2016 December 31, 2015 Weighted Weighted Interest Average Average Maturity Rate Balance Interest Rate Balance Interest Rate Short-term borrowings: FHLB Daily Rate Credit 1/6/2016 % - $ 10,000 FHLB Fixed Rate Credit 1/7/2016 % - 10,000 FHLB Fixed Rate Credit 1/7/2016 % - 10,000 FHLB Adjustable Rate Credit 1/11/2016 % - 80,000 FHLB Adjustable Rate Credit 1/21/2016 % - 40,000 FHLB Adjustable Rate Credit 1/21/2016 % - 15,000 FHLB Adjustable Rate Credit 7/7/2017 % 20,000 - FHLB Adjustable Rate Credit 7/21/2017 % 15,000 - FHLB Fixed Rate Credit 7/7/2016 % - - FHLB Fixed Rate Credit 7/18/2016 % - - FHLB Fixed Rate Credit 7/20/2016 % - - FHLB Fixed Rate Credit 10/6/2016 % 50,000 - FHLB Fixed Rate Credit 10/13/2016 % 100,000 - FHLB Fixed Rate Credit 10/20/2016 % 40,000 - FHLB Fixed Rate Credit 10/31/2016 % 55,000 - FHLB Fixed Rate Hybrid 9/26/2016 % - 5,000 FHLB Fixed Rate Hybrid 9/26/2016 % - 5,000 FHLB Fixed Rate Hybrid 9/26/2016 % - 5,000 FHLB Fixed Rate Hybrid 9/26/2016 % - 5,000 Total short-term borrowings 280,000 % 185,000 % Long-term borrowings: Junior subordinated debt 12/15/35 % 9,958 9,743 Junior subordinated debt 12/01/25 % 4,736 - Junior subordinated debt 03/01/37 % 5,523 5,424 Junior subordinated debt 10/01/36 % 2,775 2,724 Junior subordinated debt 09/21/36 % 3,832 - Junior subordinated debt 06/15/36 % 6,515 6,371 Senior unsecured term loan 12/18/22 % 29,725 30,000 Total long-term borrowings 63,064 % 54,262 % Total borrowings $ 343,064 $ 239,262 57 Results of Operations The following table summarizes components of net income and the changes in those components for the three and nine months ended September 30, 2016 and 2015: Condensed Consolidated Statements of Income Three Months Ended Nine Months Ended September 30, September 30, Change Change (Unaudited) $ % (Unaudited) $ % (Dollars in thousands) (Dollars in thousands) Gross interest income $ 29,444 $ 22,429 $ 7,015 % $ 89,304 $ 67,073 $ 22,231 % Gross interest expense 3,621 2,067 1,554 % 10,834 5,667 5,167 % Net interest income 25,823 20,362 5,461 % 78,470 61,406 17,064 % Provision for loan losses 642 - 642 % 2,080 314 1,766 % Noninterest income 5,447 4,927 520 % 15,549 13,720 1,829 % Noninterest expense 21,112 18,419 2,693 % 69,211 55,791 13,420 % Net income before taxes 9,516 6,870 2,646 % 22,728 19,021 3,707 % Income tax expense 3,192 2,092 1,100 % 8,111 6,190 1,921 % Net income $ 6,324 $ 4,778 $ 1,546 % $ 14,617 $ 12,831 $ 1,786 % Net Income . Net income for the three months ended September 30, 2016 was $6.3 million, compared to $4.8 million for the three months ended September 30, 2015. Changes in net income from the third quarter of 2015 include a 26.8% increase in net interest income and a 10.6% increase in noninterest income, which were partially offset by a 19.2% increase in noninterest expense levels and a $642 thousand increase in provision for loan losses. Annualized return on average assets increased two basis points during the three-month period ended September 30, 2016 to 0.79% compared to 0.77% for the same period in 2015. Adjusted annualized return on average assets improved to 0.91% during the three-month period ended September 30, 2016 compared to 0.76% for the same period in 2015. Annualized return on average equity increased to 7.04% for the three-month period ended September 30, 2016 from 6.71% for the three-month period ended September 30, 2015. Adjusted annualized return on average equity improved to 8.14% during the three-month period ended September 30, 2016 compared to 6.69% for the same period in 2015. Net income for the nine months ended September 30, 2016, was $14.6 million compared to $12.8 million for the same period in 2015. This increase in net income is due to increases in net interest income and noninterest income, offset by an increase in noninterest expenses and provision for loan losses. Annualized return on average assets for the nine-month periods ended September 30, 2016 and 2015 was 0.62% and 0.71%, respectively. Adjusted annualized return on average assets for the nine-month periods ended September 30, 2016 and 2015 was 0.84% and 0.72%, respectively. Annualized return on average equity decreased to 5.53% for the nine-month period ended September 30, 2016 from 6.12% for the nine-month period ended September 30, 2015. Adjusted annualized return on average equity increased to 7.49% for the nine-month period ended September 30, 2016 from 6.20% for the nine-month period ended September 30, 2015. Changes in the return on average assets for the three and nine months ended September 30, 2016 were a function of the slower rate of increase on net income compared to the rate of increase on average assets due to merger related expenses. Changes in the return on average equity for the three and nine months ended September 30, 2016 were a function of the rate of increasein net income compared to the rate of increase in average equity due to merger related share issuances. Increases in adjusted return of average assets and adjusted return on average equity for the three and nine months ended September 30, 2016 were due to improved earnings. Adjusted return on average assets and adjusted return on average equity are non-GAAP financial measures. For a reconciliation to the most comparable GAAP measure, see “Non-GAAP Financial Measures” above. Net Interest Income . Our largest source of earnings is net interest income, which is the difference between interest income on interest-earning assets and interest expense paid on deposits and other interest-bearing liabilities. The primary factors that affect net interest income are changes in volume and yields of earning assets and interest-bearing liabilities, which are affected in part by management’s responses to changes in interest rates through asset/liability management. Net interest income increased to $25.8 million for the three-month period ended September 30, 2016 from $20.4 million for the three months ended September 30, 2015. The increase is primarily due to an increase in average interest earning assets, which represented both the acquisition of First Capital and organic loan growth, as well as additional interest income driven by the recognition of $0.6 million of the purchased performing fair value mark related to the acquisition of First Capital loans into income during the period. Net interest income increased to $78.4 million for the nine-month period ended September 30, 2016 from $61.4 million for the nine months ended September 30, 2015. The increase is again due to an increase in average interest earning assets, which represented organic loan growth as well as the acquisition of First Capital, and the recognition of $1.8 million of the purchased performing fair value mark from that acquisition during the first nine months of 2016. 58 Total average interest-earning assets increased to $2.9 billion in both the three and nine months ended September 30, 2016 compared to $2.3 billion and $2.2 billion in the three and nine months ended September 30, 2015, respectively. Average balances of total interest-bearing liabilities were $2.3 billion in the three and nine-month periods ended September 30, 2016, compared to $1.8 billion in the same periods in 2015. The increases in average balances are the result of the First Capital merger as well as organic growth. Our net interest margin decreased from 3.58% in the three-month period ended September 30, 2015 to 3.54% in the corresponding period in 2016. This decrease in net interest margin reflects primarily the lower interest rates on new loans and core net interest margin compression, partially offset by the additional accretion of fair value marks on purchased performing loans acquired from First Capital. Our net interest margin decreased from 3.73% in the nine-month period ended September 30, 2015 to 3.67% in the corresponding period in 2016 for reasons consistent with the three-month period decline noted above. 59 The following table summarizes average balance sheets, average yields and rates paid for the periods indicated: For the Three Months Ended For the Three Months Ended ($ in thousands) September 30, 2016 September 30, 2015 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Rate (3) Balance Expense Rate (3) Assets Interest-earning assets: Loans and loans held for sale, net (1)(2) $ 2,348,297 $ 26,521 % $ 1,681,017 $ 19,475 % Fed funds sold 971 1 % 1,237 1 % Taxable investment securities 483,815 2,583 % 491,586 2,636 % Tax-exempt investment securities 14,013 137 % 15,248 152 % Other interest-earning assets 53,088 202 % 67,215 165 % Total interest-earning assets 2,900,184 29,444 % 2,256,303 22,429 % Allowance for loan losses ) ) Cash and due from banks 34,703 16,010 Premises and equipment 65,332 57,867 Goodwill 63,076 29,197 Intangible assets 12,120 10,087 Other assets 122,438 112,294 Total assets $ 3,186,799 $ 2,473,034 Liabilities and shareholders' equity Interest-bearing liabilities: Interest-bearing demand $ 426,755 $ 68 % $ 382,897 $ 60 % Savings and money market 744,930 777 % 564,187 530 % Time deposits - core 653,937 1,179 % 467,547 719 % Brokered deposits 156,867 376 % 138,655 186 % Total interest-bearing deposits 1,982,489 2,400 % 1,553,286 1,495 % Short-term borrowings 235,870 345 % 166,630 90 % Long-term debt 29,718 379 % 55,000 134 % Subordinated debt 33,262 497 % 24,003 348 % Total borrowed funds 298,850 1,221 % 245,633 572 % Total interest-bearing liabilities 2,281,339 3,621 % 1,798,919 2,067 % Net interest rate spread 25,823 % 20,362 % Noninterest-bearing demand deposits 502,158 359,800 Other liabilities 45,725 31,889 Shareholders' equity 357,577 282,426 Total liabilities and shareholders' equity $ 3,186,799 $ 2,473,034 Net interest margin % % Nonaccrual loans are included in the average loan balances. Interest income and yields for the three months ended September 30, 2016 and 2015 include accretion from acquisition accounting adjustments associated with acquired loans. Yield/ rate calculated on Actual/Actual day count basis, except for yield on investments which is calculated on a 30/360 day count basis. 60 The following table summarizes average balance sheets,average yields and rates paidfor the periods indicated: ($ in thousands) September 30, 2016 September 30, 2015 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Rate (3) Balance Expense Rate (3) Assets Interest-earning assets: Loans and loans held for sale, net (1)(2) $ 2,307,380 $ 80,374 % $ 1,642,736 $ 58,253 % Fed funds sold 3,894 14 % 812 1 % Taxable investment securities 485,004 7,910 % 482,084 7,935 % Tax-exempt investment securities 14,728 421 % 14,029 433 % Other interest-earning assets 48,158 585 % 59,951 451 % Total interest-earning assets 2,859,164 89,304 % 2,199,612 67,073 % Allowance for loan losses ) ) Cash and due from banks 35,488 16,432 Premises and equipment 65,956 58,706 Goodwill 62,881 29,216 Intangible assets 12,470 10,431 Other assets 125,951 115,664 Total assets $ 3,151,614 $ 2,421,397 Liabilities and shareholders' equity Interest-bearing liabilities: Interest-bearing demand $ 426,659 $ 235 % $ 400,776 $ 198 % Savings and money market 741,074 2,447 % 535,801 1,331 % Time deposits - core 683,302 3,670 % 462,353 1,938 % Brokered deposits 141,009 926 % 137,726 538 % Total interest-bearing deposits 1,992,044 7,278 % 1,536,656 4,005 % Short-term borrowings 197,043 890 % 155,641 241 % Long-term debt 53,364 1,229 % 54,304 394 % Subordinated debt 33,098 1,437 % 23,835 1,027 % Total borrowed funds 283,505 3,556 % 233,780 1,662 % Total interest-bearing liabilities 2,275,549 10,834 % 1,770,436 5,667 % Net interest rate spread 78,470 % 61,406 % Noninterest-bearing demand deposits 480,772 339,250 Other liabilities 42,396 31,267 Shareholders' equity 352,897 280,444 Total liabilities and shareholders' equity $ 3,151,614 $ 2,421,397 Net interest margin % % Nonaccrual loans are included in the average loan balances. Interest income and yields for the nine months ended September 30, 2016 and 2015 include accretion from acquisition accounting adjustments associated with acquired loans. Yield/ rate calculated on Actual/Actual day count basis, except for yield on investments which is calculated on a 30/360 day count basis. Provision for Loan Losses . Our provision for loan losses increased to $642 thousand during the three months ended September 30, 2016, compared to no provision for loan losses during the corresponding period in 2015. Our provision for loan losses increased $1.8 million, or 562%, to a provision of $2.1 million during the nine months ended September 30, 2016, from a $314 thousand provision during the corresponding period in 2015. Included in the loan loss provision for 2016 was an increase in the qualitative component of the allowance for loan losses of $2.8 million primarily due to an increase in the economic and market trends factor in light of market volatility and heightened uncertainty which emerged at the end of the second quarter, organic loan growth and additional provision recorded for the purchased performing loans. 61 We had $97 thousand in net recoveries during the three months ended September 30, 2016 compared to net recoveries of $294 thousand during the corresponding period in 2015. We had $468 thousand in net recoveries during the nine months ended September 30, 2016 compared to net recoveries of $115 thousand during the corresponding period in 2015. The net recoveries during the nine month period ended September 30, 2016, reflected the continued resolution of problem assets from the legacy Park Sterling portfolio. There were no charge-offs in excess of fair market value adjustments on PCI loans during the three- or nine-months ended September 30, 2016. Noninterest Income . The following table presents components of noninterest income for the three and nine months ended September 30, 2016 and 2015: Noninterest Income Three months ended Nine months ended September 30, September 30, Change Change (Unaudited) $ % (Unaudited) $ % (dollars in thousands) Service charges on deposit accounts $ 1,671 $ 1,370 $ 301 % $ 4,688 $ 3,495 $ 1,193 % Income from fiduciary activities 582 821 ) -29.1 % 1,961 2,327 ) -15.7 % Commissions and fees from investment brokerage 157 126 31 % 444 388 56 % Income from capital markets 680 238 442 % 1,515 1,030 485 % Loss on sale of securities available for sale - 54 ) -100.0 % ) 54 ) -272.2 % ATM and card income 730 537 193 % 2,079 1,860 219 % Mortgage banking income 1,015 700 315 % 2,663 2,607 56 % Income from bank-owned life insurance 532 1,058 ) -49.7 % 2,046 2,379 ) -14.0 % Amortization of indemnification asset and true-up liability expense ) ) 23 -14.2 % ) ) 410 -56.9 % Other noninterest income 219 185 34 % 557 301 256 % Total noninterest income $ 5,447 $ 4,927 $ 520 % $ 15,549 $ 13,720 $ 1,829 % Three-month comparison a nd analysis Noninterest income increased $520 thousand, or 10.6%, for the three months ended September 30, 2016 when compared to the three months ended September 30, 2015. Noteworthy changes among categories include (i) a $301 thousand increase in service charges on deposit accounts due to organic deposit growth and the addition of deposits from First Capital; (ii) a $239 thousand decrease in income from fiduciary activities due to declines in assets under management; (iii) a $315 thousand increase in mortgage banking income due to higher volumes and additional bankers; (iv) a $442 thousand increase in income from capital markets due to strong business volumes; (v) a $193 thousand increase in ATM and card income due to steady volume; and (vi) a $526 thousand decrease in income from bank-owned life insurance due primarily to a $417 thousand death benefit occurring in the third quarter of 2015. Nine-month comparison and analysis Noninterest income increased $1.8 million, or 13.3%, for the nine months ended September 30, 2016 compared to the nine months ended September 30, 2015. Noteworthy changes among categories include (i) an $1.2 million increase in service charges on deposit accounts, as a direct result of the First Capital merger; (ii) a $366 thousand decrease in income from fiduciary activities due to declines in assets under management; (iii) a $485 thousand increase in capital markets income due to strong business volumes; (iv) a $219 thousand increase in ATM and card income due to increases in volume; (v) a $333 thousand decrease in income from bank-owned life insurance due primarily to higher death benefits received in the first quarter of 2015; (vi) a $410 thousand reduction in the amortization of the FDIC related contracts and (vii) a $256 thousand increase in other noninterest income primarily as a result of a $196 thousand reduction of capital on certain limited partnership investments based on final 2014 partnership documentation received, which was included during the 2015 period. 62 Noninterest Expense . The following table presents components of noninterest expense for the three and nine months ended September 30, 2016 and 2015: Noninterest Expense Three months ended Nine months ended September 30, September 30, Change Change (Unaudited) $ % (Unaudited) $ % (dollars in thousands) Salaries and employee benefits $ 11,755 $ 9,952 $ 1,803 % $ 36,547 $ 30,404 $ 6,143 % Occupancy and equipment 3,111 2,591 520 % 9,277 7,638 1,639 % Advertising and promotion 44 313 ) -85.9 % 832 991 ) -16.0 % Legal and professional fees 978 472 506 % 2,653 1,930 723 % Deposit charges and FDIC insurance 405 401 4 % 1,315 1,226 89 % Data processing and outside service fees 2,331 1,668 663 % 10,078 4,956 5,122 % Communication fees 532 501 31 % 1,520 1,620 ) -6.2 % Core deposit intangible amortization 458 347 111 % 1,374 1,042 332 % Net cost of operation of other real estate owned ) 163 ) -156.4 % 244 430 ) -43.3 % Loan and collection expense 425 151 274 % 735 547 188 % Postage and supplies 115 123 (8 ) -6.5 % 479 388 91 % Other noninterest expense 1,050 1,737 ) -39.6 % 4,157 4,619 ) -10.0 % Total noninterest expense $ 21,112 $ 18,419 $ 2,693 % $ 69,211 $ 55,791 $ 13,420 % Adjusted noninterest expense as presented below is a non-GAAP financial measure. For a reconciliation to the most comparable GAAP measure, see “Non-GAAP Financial Measures” above. Three-month comparison a nd analysis Total noninterest expense was $21.1 million for the three months ended September 30, 2016, an increase of $2.7 million, or 14.6%, from $18.4 million for the corresponding period in 2015. Excluding merger-related expenses of $1.5 million and $167 thousand for the three-month periods ended September 30, 2016 and 2015, respectively, adjusted noninterest expense increased $2.7 million for the three months ended September 30, 2016, compared to the corresponding period in the prior year. Merger expenses for the three months ended September 30, 2016 included $566 thousand of severance and related compensation expenses, $419 thousand of data processing charges related to the termination of First Capital’s core processing contract, $328 thousand of professional fees and $174 thousand of other expenses. Salaries and employee benefits expenses increased $1.8 million, or 18.12%, to $11.8 million in the third quarter of 2016, compared to $10.0 million in the comparable period of 2015, primarily as a result of increased headcount associated with the acquisition of First Capital and organic growth. Total full-time equivalents increased to 542 at September 30, 2016 from 485 at September 30, 2015. Compensation expense for share-based compensation plans was $337 thousand in the third quarter of 2016 compared to $308 thousand in the comparable period of 2015. Other notable variances during the third quarter of 2016 include (i) an increase in occupancy and equipment expense of $520 thousand, or 20.1%; (ii) a $506 thousand increase in legal and professional fees; (iii) an increase in data processing fees of $663 thousand, or 39.7% due to the expenses associated with the First Capital core system conversion; (iv) an $111 thousand increase in core deposit intangible amortization; (v) a $274 thousand increase in loan and collection expenses; and (vi) a decrease of $687 thousand, or 39.6% in other noninterest expense. Additionally there was a decrease of $255 thousand in net cost of operation of other real estate owned. Nine-month comparison and analysis Total noninterest expense was $69.2 million for the nine months ended September 30, 2016, an increase of $13.4 million, or 24.05%, from $55.8 million for the corresponding period in 2015. Excluding merger-related expenses of $7.0 million and $320 thousand for the nine-month periods ended September 30, 2016 and 2015, respectively, adjusted noninterest expense increased $7.0 million, or 12.5%, for the nine months ended September 30, 2016, compared to the corresponding period in the prior year. Salaries and employee benefits expenses increased $6.1 million, or 20.2%, to $36.6 million in the nine months ended September 30, 2016 compared to $30.4 million in the comparable period of 2015. These increases are primarily due to merger-related compensation expenses of $1.4 million, non-merger related severance expense of $334 thousand, an increase in incentive based compensation of $816 thousand and increased headcount. 63 Other notable changes between categories during the nine months ended September 30, 2016 when compared to the nine months ended September 30, 2015 include (i) an increase in occupancy and equipment expense of $1.6 million, or 21.5%, to $6.2 million primarily due to the addition of the First Capital branches as well as improvements to our Wilmington and Charleston locations; (ii) an increase in data processing fees of $5.1 million, or 103.3%; (iii) an increase in core deposit intangible amortization of $332 thousand, or 31.9%; and (vii) a $462 thousand, or 10.0%, decrease in other noninterest expense. Income Taxes. We generate non-taxable income from tax-exempt investment securities and loans as well as from bank-owned life insurance. Accordingly, the level of such income in relation to income before taxes affects our effective tax rate. For the three months ended September 30, 2016, we recognized income tax expense of $3.2 million compared to income tax expense of $2.1 million for the same period in 2015. The effective tax rate for the three months ended September 30, 2016 was 33.54% compared to 30.45% for the same period in 2015. For the nine months ended September 30, 2016, we recognized income tax expense of $8.1 million compared to income tax expense of $6.2 million for the same period in 2015. The effective tax rate for the nine months ended September 30, 2016 was 35.69% compared to 32.54% for the same period in 2015. The change in the effective tax rate was due in part to certain non-deductible merger-related expenses as well as adjustments made to deferred tax assets for the true-up in tax rates and a re-measurement due to the First Capital acquisition. Liquidity and Capital Resources Liquidity refers to the ability to manage future cash flows to meet the needs of depositors and borrowers and to fund operations. We strive to maintain sufficient liquidity to fund future loan demand and to satisfy fluctuations in deposit levels. This is achieved primarily in the form of available lines of credit from various correspondent banks, the FHLB, the Federal Reserve Discount Window and through our investment portfolio. In addition, we may have short-term investments at our primary correspondent bank in the form of Federal funds sold. Liquidity is governed by an asset/liability policy approved by the board of directors and administered by an internal Asset-Liability Management Committee (the “ALCO”). The ALCO reports monthly asset/liability-related matters to the Loan and Risk Committee of the board of directors and is charged with monitoring our asset / liability mix, interest rate sensitivity and liquidity risk management. Our ongoing philosophy is to remain in a liquid position as reflected by such indicators as the composition of our earning assets, typically including some level of federal funds sold, balances at the Federal Reserve Bank, and/or other short-term investments; asset quality; well-capitalized position; and profitable operating results. Cyclical and other economic trends and conditions can disrupt our desired liquidity position at any time. We expect that these conditions would generally be of a short-term nature. At September 30, 2016, we had $320.1 million of credit available from the FHLB, $342.3 million of credit available from the Federal Reserve Discount Window, and available lines totaling $70 million from correspondent banks. We believe that our liquidity position continues to be very adequate and readily available. At December31, 2015, we had total Federal funds credit lines of $371.0million with no outstanding advances. If additional liquidity were needed, we would turn to short-term borrowings as an alternative immediate funding source and would consider other appropriate actions such as promotions to increase core deposits or the sale of a portion of our investment portfolio. At September 30, 2016, we had $754.3 million of pre-approved but unused lines of credit, $10.0 million of standby letters of credit and $12.2 million of commercial letters of credit. In management's opinion, these commitments represent no more than normal lending risk to us and will be funded from normal sources of liquidity. Our contingency funding plan describes several potential stages based on stressed liquidity levels. Our board of directors reviews liquidity benchmarks quarterly. Also, we review on at least an annual basis our liquidity position and our contingency funding plans with our principal banking regulators. We maintain various wholesale sources of funding. If our deposit retention efforts were to be unsuccessful, the bank would utilize these alternative sources of funding. Under such circumstances, depending on the external source of funds, our interest cost would vary based on the range of interest rates charged to us. This could increase our cost of funds, impacting net interest margins and net interest spreads. Our capital position is reflected in our shareholders’ equity, subject to certain adjustments for regulatory purposes. Shareholders’ equity, or capital, is a measure of our net worth, soundness and viability. We continue to remain in a well-capitalized position. Shareholders’ equity at September 30, 2016 was $358.7 million, compared to $284.7 million at December 31, 2015. The $74.0 million increase was due to $61.3 million related to the 8,376,094 shares issued in connection with the acquisition of First Capital, $14.6 million of net income for the nine months ended September 30, 2016, a $3.5 million improvement in accumulated other comprehensive income from unrealized securities gains and cash flow hedges and $683 thousand of net share-based compensation. Additionally, there were 285,721 stock options exercised during the first nine months of 2016, resulting in total proceeds of $1.8 million. These increases were partially offset by the repurchase of 422,641 shares of Common Stock in open market transactions pursuant to our previously announced share repurchase program, inlcuding the acquisition of 174,292 shares in connection with satisfaction of tax withholding obligations on vested restricted stock, and the payment of $5.3 million of dividends on common stock. 64 Risk-based capital regulations adopted by the Federal Reserve Board and the FDIC require bank holding companies and banks to achieve and maintain specified ratios of capital to risk-weighted assets. The risk-based capital rules are designed to measure different components of capital in relation to the credit risk of both on- and off-balance sheet items. Under the guidelines, one of four risk weights is applied to the various on-balance sheet items. Off-balance sheet items, such as loan commitments, are also subject to risk weighting after conversion to balance sheet equivalent amounts. These guidelines also specify that banks that are experiencing internal growth or making acquisitions will be expected to maintain capital positions substantially above the minimum supervisory levels. Effective January 2, 2015, the Company and Bank are now subject to the new regulatory risk-based capital rules adopted by the federal banking agencies implementing Basel III. Under the new capital guidelines, applicable regulatory capital components consist of (1) common equity Tier 1 capital (common stock, including related surplus, and retained earnings, plus limited amounts of minority interest in the form of common stock, net of goodwill and other intangibles (other than mortgage servicing assets), deferred tax assets arising from net operating loss and tax credit carry forwards above certain levels, mortgage servicing rights above certain levels, gain on sale of securitization exposures and certain investments in the capital of unconsolidated financial institutions, and adjusted by unrealized gains or losses on cash flow hedges and accumulated other comprehensive income items (subject to the ability of a non-advanced approaches institution to make a one-time irrevocable election to exclude from regulatory capital most components of AOCI)), (2) additional Tier 1 capital (qualifying non-cumulative perpetual preferred stock, including related surplus, plus qualifying Tier 1 minority interest and, in the case of holding companies with less than $15 billion in consolidated assets at December 31, 2009, certain grandfathered trust preferred securities and cumulative perpetual preferred stock in limited amounts, net of mortgage servicing rights, deferred tax assets related to temporary timing differences, and certain investments in financial institutions) and (3) Tier 2 capital (the allowance for loan and lease losses in an amount not exceeding 1.25% of standardized risk-weighted assets, plus qualifying preferred stock, qualifying subordinated debt and qualifying total capital minority interest, net of Tier 2 investments in financial institutions). Total Tier 1 capital, plus Tier 2 capital, constitutes total risk-based capital. The required minimum ratios are as follows: ● common equity Tier 1 capital ratio (common equity Tier 1 capital to standardized total risk-weighted assets) of 4.5%; ● Tier 1 capital ratio (Tier 1 capital to standardized total risk-weighted assets) of 6%; ● total capital ratio (total capital to standardized total risk-weighted assets) of 8%; and ● leverage ratio (Tier 1 capital to average total consolidated assets) of 4%. The new capital guidelines also provide that all covered banking organizations must maintain a new capital conservation buffer of common equity Tier 1 capital in an amount greater than 2.5% of total risk-weighted assets to avoid being subject to limitations on capital distributions and discretionary bonus payments to executive officers. The phase-in of the capital conservation buffer requirement began on January 1, 2016. The final regulatory capital rules also incorporate these changes in regulatory capital into the prompt corrective action framework, under which the thresholds for “adequately capitalized” banking organizations are equal to the new minimum capital requirements. Under this framework, in order to be considered “well capitalized”, insured depository institutions are required to maintain a Tier 1 leverage ratio of 5%, a common equity Tier 1 risk-based capital measure of 6.5%, a Tier 1 risked-based capital ratio of 8% and a total risk-based capital ratio of 10%. 65 At September 30, 2016 and December 31, 2015, both the Company and the Bank were “well capitalized”. Actual and required capital levels at September 30, 2016 and December 31, 2015 are presented below: Capital Ratios at September 30, 2016 Actual Minimum Basel III Phase In Requirement Minimum Basel III Fully Phased In Requirements Well Capitalized Requirement (Dollars in thousands) Amount Ratio Amount Ratio Amount Ratio Amount Ratio The Bank Total capital (to risk-weighted assets) $ 346,967 % $ 207,632 % $ 272,517 % $ 259,540 % Tier 1 capital (to risk-weighted assets) 335,352 % 155,724 % 220,609 % 207,632 % Common equity Tier 1 capital (to risk-weighted assets) 335,352 % 116,793 % 181,678 % 168,701 % Tier 1 capital (to average assets) 335,352 % 123,950 % 123,950 % 154,938 % Risk Weighted Assets 2,595,404 Average Assets for Tier 1 3,098,756 The Company Total capital (to risk-weighted assets) $ 324,396 % $ 207,717 % $ 272,629 % N/A N/A Tier 1 capital (to risk-weighted assets) 312,781 % 155,788 % 220,699 % N/A N/A Common equity Tier 1 capital (to risk-weighted assets) 287,518 % 116,841 % 181,752 % N/A N/A Tier 1 capital (to average assets) 312,781 % 124,348 % 124,348 % N/A N/A Risk Weighted Assets 2,596,463 Average Assets for Tier 1 3,108,707 Capital Ratios at December 31, 2015 Actual Minimum Basel III Phase In Requirement Minimum Basel III Fully Phased In Requirements Well Capitalized Requirement (Dollars in thousands) Amount Ratio Amount Ratio Amount Ratio Amount Ratio The Bank Total capital (to risk-weighted assets) $ 268,354 % $ 154,840 % $ 203,228 % $ 193,550 % Tier 1 capital (to risk-weighted assets) 259,290 % 116,130 % 164,518 % 154,840 % Common equity Tier 1 capital (to risk-weighted assets) 259,290 % 87,098 % 135,485 % 125,808 % Tier 1 capital (to average assets) 259,290 % 97,255 % 97,255 % 121,568 % Risk Weighted Assets 1,935,503 Average Assets for Tier 1 2,431,369 The Company Total capital (to risk-weighted assets) $ 277,669 % $ 155,334 % $ 203,877 % N/A N/A Tier 1 capital (to risk-weighted assets) 268,605 % 116,501 % 165,043 % N/A N/A Common equity Tier 1 capital (to risk-weighted assets) 251,807 % 87,376 % 135,918 % N/A N/A Tier 1 capital (to average assets) 268,605 % 97,672 % 97,672 % N/A N/A Risk Weighted Assets 1,941,681 Average Assets for Tier 1 2,441,811 66 Contractual Obligations, Commitments and Off-Balance Sheet Arrangements In the ordinary course of operations, we may enter into certain contractual obligations. Such obligations include the funding of operations through debt issuances as well as leases for premises and equipment. Information about our off-balance sheet risk exposure is presented in Note 15 - Off-Balance Sheet Risk of the 2015 Audited Financial Statements. As part of ongoing business, we have not participated in transactions that generate relationships with unconsolidated entities or financial partnerships, such as entities often referred to as special purpose entities (“SPE”s), which generally are established for facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. As of September 30, 2016, we were not involved in any unconsolidated SPE transactions. Impact of Inflation and Changing Prices As a financial institution, we have an asset and liability make-up that is distinctly different from that of an entity with substantial investments in plant and inventory because the major portions of a commercial bank’s assets are monetary in nature. As a result, our performance may be significantly influenced by changes in interest rates. Although we, and the banking industry, are more affected by changes in interest rates than by inflation in the prices of goods and services, inflation is a factor that may influence interest rates. However, the frequency and magnitude of interest rate fluctuations do not necessarily coincide with changes in the general inflation rate. Inflation does affect operating expenses in that personnel expenses and the cost of supplies and outside services tend to increase more during periods of high inflation. 67 Item 3. Quantitative and Qualitative Disclosures about Market Risk. There have been no material changes in our quantitative and qualitative disclosures about market risk as of September 30, 2016 from those disclosed or incorporated in Part II, Item 7A. “Quantitative and Qualitative Disclosures about Market Risk.” presented our 2015 Form 10-K. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this Quarterly Report on Form 10-Q, the management of the Company, under the supervision and with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, carried out an evaluation of the effectiveness of the Company’s disclosure controls and procedures as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended. Based on that evaluation, the Chief Executive Officer and the Chief Financial Officer concluded that the Company’s disclosure controls and procedures were effective as of such date. Changes in Internal Control Over Financial Reporting There was no change in the Company’s internal control over financial reporting that occurred during the third fiscal quarter of 2016 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. Part II. OTHER INFORMATION Item 1. Legal Proceedings In the ordinary course of business, the Company may be a party to various legal proceedings from time to time. There are no material pending legal proceedings to which the Company is a party or of which any of its property is subject. In addition, the Company is not aware of any threatened litigation, unasserted claims or assessments that could have a material adverse effect on its business, operating results or financial condition. Item 1A. Risk Factors There have been no material changes in risk factors previously disclosed in the Company’s 2015 Form 10-K. 68 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds The following table provides information regarding the Company’s purchases of common stock during the three months ended September 30, 2016: Period (a) Total Number of Shares Purchased (1) (b) Average Price Paid per Share (1) (c) Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs (d) Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs (2) Repurchases from July 1, 2016 through July 31, 2016 $ $ $ - 1,750,000 Repurchases from August 1, 2016 through August 31, 2016 - - - 1,750,000 Repurchases from September 1, 2016 through September 30, 2016 - 1,750,000 Total - 1,750,000 Represents shares of the Company’s Common Stock acquired by the Company in connection with satisfaction of tax withholding obligations on vested restricted stock in July, August, and September, respectively. Represents shares remaining available to be repurchased as of period end under the Company’s share repurchase program approved on October 29, 2014, which expired on November 1, 2016. On October 27, 2016, the board of directors approved a new share repurchase progam, effective November 1, 2016, to repurchase up to 2,650,000 of our common shares from time to time, depending on market conditions and other factors. This new share repurchase program will expire November 1, 2018. During the three months ended September 30, 2016, the Company did not have any unregistered sales of equity securities. Item 3. Defaults Upon Senior Securities Not applicable. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information Not applicable. 69 Item 6. Exhibits The following documents are filed or furnished as exhibits to this report: Exhibit Number Description of Exhibits Articles of Incorporation of the Company, as amended, incorporated by reference to Exhibit 3.1 of the Company’s Quarterly Report on Form 10-Q (File No. 001-35032) filed August 9, 2016 Bylaws of the Company, as amended, incorporated by reference to Exhibit 3.2 of the Company’s Quarterly Report on Form 10-Q (File No. 001-35032) filed May 6, 2016 Termination Agreement between Park Sterling Bank and the FDIC, incorporated by reference to Exhibit 10.1 of the Company’s Current Report on Form 8-K (File No. 001-35032) filed August 29, 2016. Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Interactive data files pursuant to Rule 405 of Regulation S-T: (i) Condensed Consolidated Balance Sheets as of September 30, 2016 and December 31, 2015; (ii) Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2016 and 2015; (iii) Condensed Consolidated Statements of Comprehensive Income for the threeand nine months ended September 30, 2016 and 2015; (iv) Condensed Consolidated Statements of Changes in Shareholders’ Equity for the nine months ended September 30, 2016 and 2015; (v) Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2016 and 2015; and (vi) Notes to Condensed Consolidated Financial Statements 70 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PARK STERLING CORPORATION Date: November8, 2016 By: /s/ James C. Cherry James C. Cherry Chief Executive Officer (authorized officer) Date: November8, 2016 By: /s/ Donald K. Truslow Donald K. Truslow Chief Financial Officer 71 Exhibit Index Exhibit Number Description of Exhibits Articles of Incorporation of the Company, as amended, incorporated by reference to Exhibit 3.1 of the Company’s Quarterly Report on Form 10-Q (File No. 001-35032) filed August 9, 2016 Bylaws of the Company, as amended, incorporated by reference to Exhibit 3.2 of the Company’s Quarterly Report on Form 10-Q (File No. 001-35032) filed May 6, 2016 Termination Agreement between Park Sterling Bank and the FDIC, incorporated by reference to Exhibit 10.1 of the Company’s Current Report on Form 8-K (File No. 001-35032) filed August 29, 2016. Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Interactive data files pursuant to Rule 405 of Regulation S-T: (i) Condensed Consolidated Balance Sheets as of September 30, 2016 and December 31, 2015; (ii) Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2016 and 2015; (iii) Condensed Consolidated Statements of Comprehensive Income for the threeand nine months ended September 30, 2016 and 2015; (iv) Condensed Consolidated Statements of Changes in Shareholders’ Equity for the nine months ended September 30, 2016 and 2015; (v) Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2016 and 2015; and (vi) Notes to Condensed Consolidated Financial Statements 72
